Case 18-00916   Doc 1-1   Filed 11/20/18 Entered 11/20/18 16:23:21   Desc Exhibit A
                                    Page 1 of 54




                   EXHIBIT A
Case 18-00916       Doc 1-1     Filed 11/20/18 Entered 11/20/18 16:23:21                  Desc Exhibit A
                                          Page 2 of 54




                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     CHANCERY DIVISION - COUNTY DEPARTMENT

    WEBSTER PLACE ATHLETIC CLUB                        )
    LLC, an Illinois limited liability company,        )
                                                       )
                                  Plaintiff,           )   No. 2018-CH- 2018nH0^2‘%8
                                                                            CALENOAR/ROQH 13
                          V.                           )
                                                                             i irlL uU “ VU
    RAMCO-WEBSTER PLACE, LLC, a
    Delaware limited liability company
    registered to do business in Illinois,

                                  Defendant.

            VERIFIED COMPLAINT FOR DECLARATORY AND OTHER RELIEF

          Plaintiff, Webster Place Athletic Club, LLC (“Tenant”), by and through its attorneys,

   Burke, Warren, MacKay & Serritella, P.C., complains against defendant, Ramco-Webster Place,

   LLC, a Delaware limited liability company (“Landlord”), as follows:

                                          INTRODUCTION

           1.     Tenant operates a 32,000 square foot full-service athletic club in what is known as

   the Clybourn Corridor in Chicago, near Western and Clybourn Avenues on the north side of the

   city. The Clybourn Corridor is a major destination for shopping and retail and serves as an arterial
                                                                                      I
   connection between Chicago’s west side and Lincoln Park. Traffic congestion is^aVy, ^d

   parking is limited.
                                                                                          o'      Q
                                                                                                   i 3
                                                                                                  CJ      ^
                                                                                                          m
          2.      Many, if not most, of Tenant’s members commute to the ath%ic xluli^by o
                                                                                        ^
                                                                                                          o
   automobile. Tenant chose the Clybourn Corridor location because under the Lease, defined b^w,
                                                                                                 cj
   it was able to provide free parking for up to four hours to its members in parking areas owneJand"

   controlled by Landlord. But for Landlord’s contractual agreement to provide free parking for

   Tenant’s members, Tenant would not have entered into the Lease.
Case 18-00916      Doc 1-1      Filed 11/20/18 Entered 11/20/18 16:23:21                  Desc Exhibit A
                                          Page 3 of 54




          3.     The parking areas owned by Landlord are also used by patrons of other area

   businesses who pay for use of the lots, which generates revenue for the Landlord.

          4.     Despite its contractual agreement to do so, Landlord failed to provide Tenant with

   a system under which its members can validate their parking tickets so that they can obtain free

   parking, resulting in the rejection of validated tickets submitted by Tenant’s members, and long

   lines at the parking exits. Those members often must resort to seeking help from Landlord or

   Tenant employees to exit the parking areas, and often end up having to pay for parking.

          5.     Landlord’s failure to"prD\ddtrreliable free parking forl'enant’s members has led to

   numerous complaints by members to Tenant’s club and forced Tenant to provide costly

   concessions to members. At the same time, membership at Tenant’s club has declined while

   membership at Tenant’s affiliates, where members are provided with free, reliable parking, have

   seen increases in membership.      Tenant has demanded that Landlord cure the breach of its

   obligation to provide free parking to its members, but Landlord has failed to do so.

          6.      In addition to breaching the Lease by failing to provide the free parking critical to

   attracting and retaining members, which Tenant expressly negotiated for in entering into the Lease,

   Landlord has breached and continues to breach its Lease obligations to maintain the roof, other

   structural elements, and HVAC systems, resulting in, among other things, water damage to the

   Premises, the growth of mold and other damages, which have actually made certain portions of

   the Premises unusable.

          7.      Tenant has also been damaged by Landlord’s breach of its obligations under the

   Lease to provide HVAC to the Tenant, as the temperature in the Premises fluctuates between

   extremes in hot or cold, making it uncomfortable for Tenant’s members to work out or use other
Case 18-00916         Doc 1-1     Filed 11/20/18 Entered 11/20/18 16:23:21                Desc Exhibit A
                                            Page 4 of 54




   facilities in the Premises, such as the shower or locker rooms, further leading to membership

   cancellations.

           8.        Landlord has failed to cure any of these breaches despite repeated notices and

   complaints, in writing and verbally, from Tenant.

           9.        Tenant now brings this action seeking: (i) a declaration that Tenant’s performance

   under the Lease is excused by Landlord’s ongoing material breaches (Count 1); and (ii)

   rescission of the Lease (Count 2).

                                                 PARTIES

               10.   Landlord is a Delaware limited liability company doing business in Illinois and

   the owner of property located at 1455 W. Webster Avenue, Chicago, Illinois, otherwise known as

   the “Webster Place Shopping Center” (the “Shopping Center”).

               11.   Tenant is an Illinois limited liability company doing business in Cook County,

   Illinois.

                                      JURISDICTION AND VENUE

               12.   Jurisdiction and venue, under 735 ILCS 5/2-209 and 735 ILCS 5/2-101, are

   proper in Cook County because the Property is located in the State of Illinois, and this is the

    county in which the transaction or some part thereof occurred out of which the cause of action

    arose and where the Property as defined below, that is the subject of the Lease is located.

                                                   FACTS

               13.   Pursuant to a certain shopping center lease dated December 5, 2014, as amended

    by the First Amendment to Lease dated January 28, 2015 (“First Am.”) and side letter agreement

    dated February, 2017 (the “Side Letter”) (collectively the “Lease”), Tenant leases certain groimd
Case 18-00916       Doc 1-1      Filed 11/20/18 Entered 11/20/18 16:23:21                 Desc Exhibit A
                                           Page 5 of 54




   floor (“Ground Floor”) and second floor office space (“Second Floor”) known as Stores 4 and 5

   and certain basement space at the Shopping Center (collectively, the “Premises”) from certain

   limited liability companies, as set forth in the Lease (The Lease is attached hereto as Exh. 1.)

           14.    Landlord purchased the Shopping Center, including the Premises, on or around

   February 2017 and is the successor in interest under the Lease, and as such is bound by the

   obligations under the Lease pursuant to Section 15.11 of the Lease which states, in part;

           The terms, covenants, agreements, obligations and conditions contained herein,
           except as otherwise specifically provided, shall extend to, bind and inure to the
           benefit of the partier hereto and their respective personal representative, heirs,
           successor and assigns.. .Landlord, at any time and from time to time, may make an
           assignment of its interest in this Lease....

   (M, §15.11).

           15.     Tenant, a single entity LLC, is affiliated with the Chicago Athletic Clubs {see

   Lease, §1.1.6.), which operates seven (7) other upscale, full-service athletic clubs in the Chicago

   area, in addition to its club in the Clybourn Corridor.

           16.     Tenant entered into the Lease for the sole and express purpose of operating an

   upscale, full-service athletic club at the Premises (the “Club”). {Id., §1.1.16.)

           17.     Tenant’s current annual Base Rent under the Lease is $780,504.30, with monthly

   Base Rent in the amount of $65,041.92. {Id. §1.1.13.)

            18.    The Lease commenced on August 1, 2015 and terminates on .fune 30, 2031 (the

   “Lease Term”). {See Exh. 1. First Am., fl, and Lease, §1.1.19.)

            19.    The Lease provides that the prevailing party in any litigation between the Tenant

    and Landlord is entitled to recover its expenses, including attorneys’ fees and costs. Specifically,

    Section 12.11 of the Lease states, in part:

            In the event of litigation between the parties, the non-prevailing party shall, on
            demand, pay or reimburse the other party for the payment of the prevailing party’s
            expenses, including, but not limited to, reasonable attorneys’ fees, expenses and
Case 18-00916        Doc 1-1     Filed 11/20/18 Entered 11/20/18 16:23:21                  Desc Exhibit A
                                           Page 6 of 54




          administrative hearing and court costs, in both the trial and any and all appellate
          proceedings, incurred either directly or indirectly in enforcing any obligation under
          this Lease...The covenants of this Section 12.11 shall survive the expiration or
          termination of this Lease due to the lapse of time or otherwise.

   {Id., §12.11).

   A.      Parking Issues

           20.      The Shopping Center is located in an area that is commonly known as the Clyboum

   Corridor, an affluent, densely populated, congested area of Chicago near the Lincoln Park

   neighborhood with extremely limited free public parking.

           21.      The Shopping Center contains four parking areas available to the public for a fee,

   identified as the Main Garage, Shakespeare Lot, Shakespeare Garage, and Main Surface Lot in the

   Site Plan attached to the Lease as Exhibit C (collectively referred to herein as the “Parking Areas”).

   {Id., Exh. C.l

           22.      The Parking Areas are used as a revenue stream by the Landlord, which charges the

   public for parking.

           23.      Running an athletic club in the area of the Shopping Center is extremely

   competitive. Parking is a crucial consideration for customers. Without parking, Tenant cannot

   maintain or grow its membership base and the Club will fail. Tenant selected the Premises when

   searching for property in the area to operate an athletic club in reliance upon the Landlord’s

   promise to include convenient free parking in the Parking Areas.

           24.      As a significant feature of the Lease, Tenant negotiated Section 5.6 (“Tenant's

   Parking Rights”) which entitles it to free parking for its members, patrons and customers (referred

   to herein as “Free Tenant Parking”) in the Parking Areas, at no additional cost to Tenant as set

   forth specifically below:

           Tenant’s Parking Rights. During the Term, and subject to the terms and
           conditions set forth in the Lease, Landlord shall provide to Tenant’s members,
Case 18-00916        Doc 1-1       Filed 11/20/18 Entered 11/20/18 16:23:21                   Desc Exhibit A
                                             Page 7 of 54




           patrons and customers, at no additional cost to Tenant, and so long as Tenant is
           operating the Premises for the Health Club Use; (i) free 4-hour non-reserved, non­
           exclusive parking, on a first-come, first-served basis, in the Main Garage,
           Shakespeare Lot and Shakespeare Garage, as such garages and lot are generally
           depicted on the Site Plan; and (ii) during the hours of 4:45 a.m. through 1:00 p.m.,
           free 90 minute non-reserved, non-exclusive parking, on a first-come first-served
           basis in the Main Surface Lot, as such lot is generally shown on the Site Plan. The
           free parking described in clauses (i) and (ii) of this Section 5.6 is referred to in this
           Lease as “Tenant’s Parking Rights,” and shall be subject to, and provided by
           Landlord in according with Landlord’s Parking Validation Program described in
           the Rules and Regulations contained in Exhibit 1, as may from time to time
           modified; provided, however, no modifications of the Rules and Regulations shall
           deprive Tenant of, or materially interfere with, Tenant's Parking Rights under
           Section 5.6...

   {Id., §5.6) (emphasis added).

           25.     Pursuant to the Side Letter, the Free Tenant Parking in the Main Surface Lot was

   extended from 90 minutes, as allowed under the Lease, to four (4) hours, and the time restrictions

   were removed, as set forth below;

            Notwithstanding anything to the contrary contained in the Lease, Landlord agrees
            that Tenant has the right to no-reserved, non-exclusive parking on a first-come,
            first-served basis, in the Main Surface Lot, as such lot is generally depicted on the
            Site Plan attached to the Lease, for a period not to exceed four (4) hours per vehicle
            parked, at no additional charge to Tenant. Furthermore, any reference in the Lease
            to restricting the time of day of tenant’s right to use the Main Surface Lot shall be
            deleted.

    (See Exh. 1. Side Letter, p. 1.)

            26.     Tenant has marketed the Club, and sold memberships, by promising that free

   parking would be available to members.

            27.     Most of Tenant’s members, guests and patrons drive to Tenant’s club (collectively,

    the “Tenant’s Parkers”), and generally park at the Main Surface Lot, which is outside of the

    entrance to the club and the most visible and convenient parking for Tenant members and other

    visitors.
Case 18-00916        Doc 1-1      Filed 11/20/18 Entered 11/20/18 16:23:21                   Desc Exhibit A
                                            Page 8 of 54




           28.     Under the current parking system, implemented and maintained by Landlord, the

   entrance to the Parking Areas is blocked by a gate. A driver who wishes to park in any of the

   Parking Areas is required to pull a paper ticket out of a ticket machine for the gate to lift, allowing

   the driver to enter the Parking Areas and park his or her car. When the parker seeks to leave the

   Parking Area, he or she must insert the ticket into the pay stations located at the exit to the Parking

   Area, and then pay the parking fee with his or her credit card. Once payment is accepted, the gate

   will lift allowing the parker to exit.

           29.     Under the Parking Validation Program referenced in Section 5.6 of the Lease, the

   Landlord provides certain Parking Validation Ticketing Equipment, as defined therein, to Tenant

   to enable Tenant’s Parkers to validate their parking tickets so that they may exit the Parking Areas

   without making any payment or encountering any further delay. {See Id., Exh. I, Webster Place

   Shopping Center Rules, and Regulations (the “Shopping Center Rules”), 1[12.)

           30.     Since the commencement of the Lease, however, and despite Landlord’s

   contractual obligations to do so, a significant number of Tenant’s members have not received free

   parking.

           31.     Instead, the pay stations regularly, and frequently, fail to recognize properly

   validated tickets, thus preventing Tenant’s members from exiting the Parking Areas, forcing them

   to either call and wait for Parking Lot attendants or use their own credit cards to pay for parking

   and incur an additional expense that Tenant’s members do not expect to incur, in addition to their

   monthly membership fees. (The “Parking Validation Failures.”) In addition to inconveniencing

   the exiting Tenant’s members, the Parking Validation Failures also cause traffic back-ups at the

   Parking Areas exits, preventing other users of the Parking Areas from exiting the Parking Areas
Case 18-00916      Doc 1-1      Filed 11/20/18 Entered 11/20/18 16:23:21                   Desc Exhibit A
                                          Page 9 of 54




   timely and efficiently. (Photos depicting some of the back-ups that occur in the Parking Areas as

   a result of the Parking Validation Failures are attached hereto as Group Exh. 2.)

          32.     Despite Tenant’s complaints to Landlord regarding the Parking Validation Failures,

   the failures persist, effecting numerous members of Tenant’s club each day.

          33.     Further compounding the problem, the Parking Areas attendants, who are

   Landlord’s employees and/or agents, are often rude and verbally criticize Tenant’s Parkers when

   Tenant’s Parkers use the call/help button on the pay stations to request help in exiting the Parking

   Areas when their validated parking tickets do not work.

          34.     As a result of the failure of the Free Tenant Parking, Tenant has, in turn, been unable

   to provide free member parking, and has also been forced to grant concessions to members,

   including free guest passes. Furthermore, membership in the Club has declined, impacting

   Tenant’s profitability and preventing it from paying its Rent, while membership at the other

   Chicago Athletic Clubs, which have convenient and free parking, has increased,

           35.    In addition, the Parking Areas lack clear signage and direction and are poorly

   designed, making it difficult and frustrating for Tenant’s members to find parking in the other

   Parking Areas when the Main Surface Lot is full.

           36.    By discouraging Tenant’s members from parking at no cost in the Parking Areas,

   Landlord benefits as more parking spaces may be available for paying parkers.

           37.    Without free and accessible parking for its members, the market value of the Lease

   has been reduced significantly.

   B.      Water and Structural Issues

           38.    Under Section 9.1 of the Lease, Landlord is required to “keep the foundations,

   bearing walls, concealed plumbing serving more than the Premises...the exterior of the Premises



                                                     8
Case 18-00916      Doc 1-1      Filed 11/20/18 Entered 11/20/18 16:23:21                  Desc Exhibit A
                                         Page 10 of 54




   and roof of the Premises, and the structural soundness of exterior wails thereof...in good order,

   repair and condition.” (See Exh. 1. Lease, §9.1.)

          39.    Landlord breached Section 9.1 of the Lease, resulting in extensive water and other

   damage to the Premises, which the Landlord has failed to repair.

          40.     On April 1, 2017, the ground water pumps located in the Premises which, on

   information and belief, are used to pump groundwater seeping into the Premises from the parking

   lot and other common areas, and thus Landlord is obligated to maintain, failed, causing the

   Tenant’s pump room and back stairway of the Premises to fill with standing water, which water

   seeped into the Premises’ weight room. Due to the urgency of the matter and to prevent additional

   damage. Tenant had to have the pumps repaired at its own expense.

          41.     In addition, water regularly leaks into the Premises due to defects in the roof of the

   Shopping Center, and, on information and belief, from condensation from the HVAC system,

   which water has caused the ceiling of the office on the Second Floor to collapse, destroyed the

   carpeting and drywall in the Second Floor, and caused mold to grow, among other damages,

   making the Second Floor of the Premises unusable. Landlord has failed to repair the Second Floor,

   despite numerous requests from Tenant. (See photo attached hereto as Exh. 3.)

          42.     The water leaking from the Second Floor has also leaked down to the Ground Floor

   of the Premises, causing mold, drywall and other damage to the back dock, the boiler room, and

   the electrical rooms. (See photos attached hereto as Exh. 4.1

          43.     In addition, the loading dock is defective and as a result, often unusable, causing

   disruption to deliveries to the Premises, including requiring deliveries to, at times, be brought in

   by hand through member areas of the Premises, dismpting Tenant’s operations.
Case 18-00916       Doc 1-1     Filed 11/20/18 Entered 11/20/18 16:23:21                  Desc Exhibit A
                                         Page 11 of 54




          44.      Other structural problems with the Premises have also gone unaddressed. For

   example, the framing of the exterior side door to the Premises is defective, which in addition to

   being unsightly, allows rats and other vermin to infest the Premises.

   C.     HVAC Issues

          45.      Pursuant to Section 8.2 of the Lease, Landlord covenanted to “provide heat and air

   conditioning to the Premises.” {See Exh. 1. Lease, §8.2.)

          46.      Having an acceptable temperature at an athletic club is crucial to its operation

   because current members will leave, and have left, and prospective members will not join if the

   athletic club is, for example, too hot for cardio workouts or too cold for yoga sessions.

          47.      The Landlord has failed to comply with Section 8.2 of the Lease, as the Premises

   are often too hot or too cold. For example, at times the temperature of parts of the Premises have

   been in the low 60 degrees for days.

          48.      As a result of the failure to properly regulate the heating and air conditioning,

   Tenant has received numerous member complaints, members have cancelled their memberships,

   and prospective members have declined to join the athletic club

   D-     Communications With Landlord Failed To Resolve Issues.

          49.      Tenant has made numerous and multiple complaints, in writing and verbally, to

   Landlord about the Parking Issues, the Water and Structural Issues, and the HVAC Issues,

   including by meeting personally with Landlord, but the issues have not been addressed or resolved.

   {See Exh. 5.1

                             COUNT I
   DECLARATORY JUDGMENT THAT TENANT IS EXCUSED FROM PERFORMANCE
                             OF LEASE

          50.      Tenant incorporates by reference the allegations contained in Paragraphs 1 through

   49 as though fully set forth in this Paragraph 50.
                                                    10
Case 18-00916      Doc 1-1       Filed 11/20/18 Entered 11/20/18 16:23:21                 Desc Exhibit A
                                          Page 12 of 54




          51.     Landlord has materially breached the Lease by failing to provide Free Tenant

   Parking, required maintenance to prevent and resolve the Water and Structural Issues, and HVAC

   (collectively, the “Breaches”).

          52.     Despite multiple complaints by Tenant, Landlord has not cured the Breaches.

          53.     Tenant has failed to receive the benefit of its bargain under the Lease as a result of

   Landlord’s continuous and ongoing Breaches and its refusal to cure the Breaches, particularly the

   promise of Free Tenant Parking.

          54.     Landlord’s Breaches have resulted in a decline in membership, and in the inability

   to utilize a significant portion of the Premises. The economic loss suffered by Tenant, which has

   continued unabated for months, has essentially eliminated the benefit of the bargain Tenant

   obtained under the Lease.

          55.     Landlord’s failure to and refusal to perform its obligations under the Lease excuse

   Tenant from further performance of its obligations under the Lease.

          56.     The Breaches cannot be remedied by monetary damages.

          WHEREFORE, plaintiff, Webster Place Athletic Club, LLC, an Illinois limited liability

   company, requests that the Court enter an order declaring that Webster Place Athletic Club, LLC’s

   performance under the Lease to defendant, Ramco-Webster Place, LLC, a Delaware limited

   liability company, is excused, and grant such other relief as this Court deems just and equitable.

                                        COUNT II
                         RESCISSION - MATERIAL BREACH OF LEASE

           57.    Tenant incorporates by reference the allegations contained in Paragraphs 1 through

   49 as though fully set forth in this Paragraph 57.




                                                    11
Case 18-00916       Doc 1-1      Filed 11/20/18 Entered 11/20/18 16:23:21                 Desc Exhibit A
                                          Page 13 of 54




            58.   Tenant would not have entered into the Lease had Landlord’s failure to honor its

   obligations under the Lease been anticipated. The promise of Free Tenant Parking was material to

   Tenant’s business and a benefit used to sell memberships in Tenant’s club.

            59.   Rescission is an appropriate remedy because there is no adequate remedy at law

   because Landlord’s breaches are material and because there is no adequate remedy at law.

            60.   Landlord has materially breached the Lease by failing to provide Free Tenant

   Parking, required maintenance to prevent and resolve the Water and Structural Issues, and HVAC

   (collectively, the “Breaches”).

            61.   Despite multiple complaints by Tenant, Landlord has not cured the Breaches.

            62.   Tenant has failed to receive the benefit of its bargain under the Lease as a result of

   Landlord’s continuous and ongoing the Material Breaches, and its refusal to cure the Breaches.

            63.   Landlord’s failure to and refusal to perform its obhgations under the Lease are

   material breaches of the Lease.

            64.   The status quo can be restored if rescission is granted because Tenant will vacate

   the Premises and restore possession of the Premise to Landlord

            65.   As a result of Landlord’s Breaches, of the Lease, Tenant is entitled to rescind the

   Lease.

            WHEREFORE, plaintiff, Webster Place Athletic Club, LLC, an Illinois limited liability

   company, requests that the Court enter an order declaring that Webster Place Athletic Club, LLC’s

   performance under the Lease to defendant, Ramco-Webster Place, LLC, a Delaware limited

   liability company, that the Lease is rescinded, and such other relief as this Court deems just and

   equitable.




                                                    12
Case 18-00916   Doc 1-1    Filed 11/20/18 Entered 11/20/18 16:23:21                 Desc Exhibit A
                                    Page 14 of 54




                                                    WEBSTER ATHLETIC CLUB, LLC
                                                    an Illinois limited liability company
                                                    Plaintiff



                                                    By:.
                                                                 One of its attorneys

   Aaron H. Stanton (astanton@burkelaw.com)
   Madeleine W. Milan (mmilan(@burkelaw.com)
   Burke, Warren, MacKay & Serritella, P.C.
   330 North Wabash Avenue, 22nd Floor
   Chicago, Illinois 60611-3607_______
   Telephone: (312) 840-7000
   Firm ID No. 41704




                                               13
Case 18-00916      Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21               Desc Exhibit A
                                           Page 15 of 54




                                          VERIFICATION

          I, Patrick Cunningham, being first duly sworn on oath, depose and state that I am a

   Manager of Plaintiff, Webster Place Athletic Club, LLC, an Illinois limited liability company;

   that I have read the foregoing Verified Complaint for Rescission and Other Relief; that under

   penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, 1 certify

   that the statements set forth in this instrument are true and correct, except as to matters therein

   stated to be oh information and belief and as to such matters I certify as aforesaid that I verily

   believe the same to be true.



   Dated: March 30, 2018




                                                          Patrick Cunningham, Manager
Case 18-00916   Doc 1-1   Filed 11/20/18 Entered 11/20/18 16:23:21   Desc Exhibit A
                                   Page 16 of 54




                            EXHIBIT 1
Case 18-00916           Doc 1-1     Filed 11/20/18 Entered 11/20/18 16:23:21                          Desc Exhibit A
                                             Page 17 of 54




                                            WEBSTER PLACE
                                         SHOPPING CENTER LEASE




                        TENANT:           Webster Place Athletic Club LLCj fin Illinois limited liabilit>- company
                        ADDRESS:;          1455 W. Webster AVenue, Chicago, Illinois

                        STORE NUMBERS:    4 and 5

                        DATE;              December 5,2014




     t.P 5142039,7 V2873,0-98464
Case 18-00916               Doc 1-1              Filed 11/20/18 Entered 11/20/18 16:23:21                                                           Desc Exhibit A
                                                          Page 18 of 54




                                                                 TABLE OF CONTENTS

     ARTICLE I.
     BASIC LEASE PROVISIONS AND ENUMERATION OF EXHIBITS.................................................................. 4
      Section I.l    Basic Lease Provisions and Definitions............................................................................... .
       Section 12   Significance of Basic Lease Provisions and Definitions.......................................................7
       Section 1.3  Enumeration of Exhibits......................................                                            ..............7

     .ARTICLE II.
     PREMISES AND TERM
       Section 2.i  Shopping Center.........................................................................................'                "..... 7
       Section 2.2   Premises...................... ................................................................................ 7.             7
       Section 2.3   Term......................................................................................................         • • • ..... ^
       Section 2.4   intentionally Omitted.................................................. ...................................             ’      g
       Section 2A    Reservation of Rights by Landlord............................................................................                  g
       Section 2.6  Tenant’s Right to Measure Premises........................................................

     -ARTICLE III.
     DELIVERY OF PREM1.SES AND THE PERFORMANCE OF TENANT’S WORK.............................................10
       Section 3.1  Plans and Specifications for Tenant’s Work...................................................................... i 0
       Section 3.2   Condition of the Premises...........................................................................         _ _        10
       Section 3.3  Failure to Deliver Possession........................................................................................... 10
       Section 3.4  Obligations of Tenant Before the Term Begins................................................................ 10
       Section 3.5  Landlord’s Contribution to Tenant’s Work...............................                                                  11

     ARTICLE IV.
     RENT.............
      Section 4.i                 Rent.                                                                                                                             .12
      Section 4.2                 Operating Year.............................................................................................                _       p

     ARTICLE V.
     COMMON AREAS AND OPER.4TiNG COSTS................................................................................................... ...
      Section 5.1  Common Areas and Facilities....................................................................                         17
      Section 5.2  Use of Common Area.s..................................................................................                  17
      Section 5.3  Operating Costs................                                                                                          13
      Section 5.4  Tenant’s Pro Rata Share...................................... ........................................... 14
      Section 5.5  Payment of Operating Costs.....................................................................'.'77777777777.! 4
      Section 5.6  Tenant’s Parking Rights......................................................................‘.777777^................ ! 5

    ARTICLE VI.
    REAL ESTATE TAXES      .....................................................................................................                             1g
      Section 6.1  Real Estate Taxes.                ........................................................................................................
     Section 6.2   Tenant’s Pro Rata Share....... .......................................................................................... Ig
     Section 6.3   Payment of Real Estate Taxes........................................................ .................................j7

    ARTICLE Vll.
    INDEMNITY.......                                                                                            ..................................................... 17
      Section 7.1                 Tenant’s Indemnity.....
      Section 7.2                 Landlord’s indemnity..

    ARTICLE Vin.
    UTILITY SERVICES AND HEATING, VENTILATING AND AIR CONDITIONING....................................... 17
     Section 8.1    Utilities.............................................................................................. ^ " .......................17
     Section 8.2    Heating, Ventilating and Air Conditioning....................................................................... . g
      Section 8.3   Heating, Ventilating, and Air Conditioning Charges....................................................... 1 g
      Section 8.4   Tenant’s Pro Rata Share.................................................... ........................... '                   ’       )g

    LP 5142039.7\2S730-98464
Case 18-00916              Doc 1-1               Filed 11/20/18 Entered 11/20/18 16:23:21                                                            Desc Exhibit A
                                                          Page 19 of 54




        Section 8.5               Payment of HVAC Charges.                                                                                                          .18
     ARTICLE IX.
     LANDLORD’S COVEN.4NTS.................................................................................................................................
       Section 9,1 Repairs by Landlord.......................................................... ..................................................19
       Section 9.2 Quiet Enjoyment................................................................................................................. .
       Section 9.3 Environmental Condition of Shopping Center and Premises........................................... 20
       Section 9.4 Tenant’s Exclusive............................................................................................................... 20

     ARTICLE X.
     TENANT'S ADDITIONAL COVENANTS............................................................................................................ 21
       Section 10,1 .Affirmative Covenants....................................................................                                 21
       Section lOJ  Negative Covenants.....................................                                                                    25

     ARTICLE XI.
     DAMAGE OR TAKING AND RESTORATION...................................................................................................28
      Section 11.1 Fire, Explosion or Other Casualty...........................                                                                    28
      Section 11.2 Eminent Domain......................................................                                                            29
      Section 11.3  Election to Terminate......................................................................................................... .

     ARTICLE Xll.
     DEFAULT .AND REMEDIES................................................................................................................................ .
      Section 12.1    Defaults by Tenant...............................................................................................................
      Section !2.2   Termination Upon Default.................................................................................................. 31
      Section 12.3   Rcposse,ssion Upon Default................................................................................................. 31
      Section 12.4    Duty to Mitigate.................................................................................................................. .
      Section 12.5    Bankruptcy Default.............................................................................................................
      Section 12.6   interest and Late Charge on Late Payment....................................................................... 33
      Section 12.7   Holdover by Tenant..........................................................................                                          33
      Section 12.8   Landlord’s Right to Cure Defaults..........................................................                                           33
      Section 12.9   EffectofWaiver of Default; Valuation Laws..................................................................... 33
      Section 12.10  Remedies Cumulative..........................                                                                                         33
      Section 12.! 1 Costs of Collection...............................................................................................................34
      Section 12.12  Security Deposit..............................................                                                                        34
      Section 12.13   Landlord’s Default.............................................................................................................. .

     ■ARTICLE Xni.
     AMERICANS WITH DISABILITIES.                                                                                                                                   .37

     ARTICLE XIV.
     LANDLORD’S INSURANCE.......                                                                                                                                    .37

     ARTICLE XV.
     MISCELLANEOUS               PROVISIONS........................................................................................................................37
      Section 15.1               Mutual Waiver of Claims and Subrogation..........................................................                                     37
      Section 15.2               Notices.............................................................................                                                  37
      Section 15J                 Brokerage.............................................................................................................................
      Section 15.4               Relationship of the Parties.................................................................................................. 38
       Section 15.5              Subordination..............................................                                                                           3g
      Section 15.6               Attornment.......................................                                                                                     38
       Section 15.7              Estoppel Certificates.....................................                                                                            39
       Section 15.8              Applicable Law and Construction....................................................................................... 39
      Section 15.9               Time of the Essence.............................................................................................................. 39
       Section 15.10             Execution of Lease by Landlord................................................                                                        39
       Section 15.11             Binding Effect of Lease...........................................................                                                    39
      Section 15.12              Agency or Independent Contractor..................................................................................... 40


     LP 3142039.7 \2S730-98464
Case 18-00916             Doc 1-1     Filed 11/20/18 Entered 11/20/18 16:23:21   Desc Exhibit A
                                               Page 20 of 54




       Section 1.5.1,3'     Financial Statemenls...... .                                -40
       Section 15, J 4      Project Managenjent Space                                   ...40
       Section 15.IS        Riders and Exhibits....                                  ....4.0
       Section 15.1.6       Force Majeure...........                                 .....40
       Section 15.17        Recordings______ _                                       ..,-;40
       Section 15.18        Limitation of Liability                                  ....:41
       Section IS,.!?       Personal Propertj‘ Taxes                                   ...41
       Section 1520         Easements................. .                             .....41
       Section 1521         Corporate Authority.....                                 ....;.41
       Section 1522         Landlord Consents.,........ .                            ......41
       Section 15.23        Legal Requirements                                       .....4!
       Section 1524         Guaranty of Completion............                       .....41




                                                                 III
     LP 5142039.7X2*730-98464
Case 18-00916           Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                              Desc Exhibit A
                                                 Page 21 of 54




                                         WEBSTER PLACE SHOPPING CENTER
                                                     LEASE

                                                ARTICLE I.
                           BASIC LEASE PROVISIONS AND ENUMER.VTION OF EXHIBITS

             Section 1.1       Basic Lease Provisions and Dennitions. The following terms whenever used in this
     Lease shall have the meanings set forth in this Article unless otherwise limited or e.Kpanded elsewhere in this Lease.

              1.1.1     DATE OF THIS LEASE: December 5, 2014

              1.1.2    LANDLORD AND LANDLORD’S ADDRESS: Those ceitain limited liability companies listed
     on Exhibit A as tenant-in-common owners of the Shopping Center, each do Syndicated Equities Group, LLC. 350
     N. LaSalle Street, Suite 800, Chicago, !L 60654.

              1.1.3    LANDLORD’S AGENT AND ADDRESS; JEROME H. MEYER & CO., 640 Nortli LaSalle
     Street, Suite 605, Cliicago. Illinois 60654, Email; howard@.IMHnropcrties.com and rcne:gs\'nea.com. subject to
     change in the discretion of Landlord and upon notice to Tenant.

              1.1.4     TENANT: Webster Place Athletic Club LLC, an Illinois limited liability company

             1.1.5    ADDRESS OF TENANT: do Marc Realty, 55 East Jackson Blvd,, Suite 500. Chicago. Illinois
     60604, Attention: Laurence Weiner.

              1.1.6     TEN.ANT’S TRADE N.AME: Chicago Athletic Clubs

              1.1.7     SHOPPING CENTER: Webster Place

               1.1.8    PREMISES; (i) that certain ground floor area in the Shopping Center loiown as Store Numbers 4
     and 5, which, for all purposes of this Lease, shall be deemed to consist, in the aggregate, of 23,045 square feet and
     shall include certain second floor office area, as generally shov/n on Exhibit P-T (the -‘First Floor Space”); and (ii)
     that certain basement area, which, for all purposes of this Lease, shall be deemed to consist of 9,893 square feet, as
     generally shown on Exhibit D-2 (the “Basement Space”); provided, the square footage of the Premises shall’be
     subject to remeasurement in accordance witli, and subject to. Section 2,6.

              1.1.9     INTENTIONALLY OMITTED

              1.1.10 DELIVERY DATE: The date that is the later of (i) the date that is three (3) business days from
     the date Landlord has delivered to Tenant a Subordination, Non-Disturbance, and Attornment Agreement (the
     “SNDA”) executed by the current Mortgagee (as hereinafter defined) of the Shopping Center, and (ii) December I,
     2014.

              1.1.11    COMMENCEMENT DATE; July 1,2015.

             1.1.12 TERM; That period of time commencing with the Commencement Date and ending with the
     Termination Date.

              1.1.13    ANNUAL BASE RENT:

     PRIMARY TERM

        Operating                 First Floor Space                   Basement Space                      Total
          Year
            1             $0.00 psf                           $0.00 psf                             $0
           2-6            $27.00 p,sf      $622,215.00        $16.00 psf          $158,288.00       $780,503.00

     LP 5142039.7 \ 28730-9S4&4
Case 18-00916              Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                              Desc Exhibit A
                                                    Page 22 of 54




             7-11           $29.03 psf         $668,996,35        $!7.20psf           $170,159.60 | $839,155.95
             12-16          S31.20psi'         $719,004.00        $1S.49psf           $182,921.57 1 $901,925.57
        FIRST OPTION TERM:

           Operating                  First Floor Space                   Basement Space                      Total
             Year                                                                                                          1
            17-21          ; $33.54            $772,929.30        $19.88 psf          $196,672.84         $969,602.14
        SECOND OPTION TERM:

           Operating                  First Floor Space                   Basement Space                      Total
             Year
            22-26           $36.05           $830,772.25          $21.37 psf          $211,413.41         $1,042,185.66 '
        THIRD OPTIOlSi TERM:

    ;     Operating                   First Floor Space                   Basement Space              j       Total        |
            Year                                                                                                           1
           27-31            $38.75           $892,993.75          ,$22.97 p.sf        $227,242.21 1 $1,120,235.96          i
                 ! .1.14   PERCENTAGE RENT RATE: Not Applicable.

                 1.1.15    PERCENTAGE KENT PERIOD: Not Applicable.

                  1.1.16 TENANT'S USE: The Premises shall only be used only for (i) the operation of a full service
        health club for adults and teenagers (14 years and older) (except to the extent a portion of the Premises is used for
        Ancillaiy' Child Activitic.s (as hereinaftei’ defined)), providing physical and occupational therapy and rehabilitation
        services, weight and aerobic training, racquet sports, swimming pool, sauna and whirlpool activi'ties, aroup e.xercise
        classes including yoga, and Pilates, free weights, ciiciiit training, spinning, personal and spurts training and massage
        therapy, together with the right to use the Premises for such incidental uses customary to a health club facility
        including, but not limited to, a pro shop, limited vitamin and nutritional supplements sales as customaty' for a healtli
        club facility, weight loss and related programs, golf instruction, swim lessons, food and beverage service for patrons
        of the health club facilities (so long as, and provided that, the area in which such food and beverage service is
        operated does not exceed 5,000 square feet), and Ancillary' Child Activities (the uses and puiposes described in tliis
        clause (i) being collectively referred to in this Lease as (the “Health Club Use”) and (ii) subject to. and in
        accordance with. Section 10.1.2, Other Permitted Retail Uses (as hereinafter defined), and for no other use or
        purpose. “Ancillary Child Activities” means babysitting and activities (including ballet) ancillarv to Tenant’s
        operation of a health club facility on the Premises offered only to children of patrons of the health'club facilities
        while such patrons are present on the Premises (except for occasional/periodic “date night” special events offered
        only to health club members). Notwithstanding anything contained in this Section 1.1.16, in no event shall Tenant
        separately market or advertise the availability of Ancillary Child Activities on the Premises, and Tenant shall
        immediately cease use of any portion of the Premises for Ancillary' Child Activities if such use violates anv of the
        Existing Exclusives (as defined in Section 10.2.4).

                 1.1.17 GUARANTOR (for completion of Tenant’s Work): Laurence H. Weiner, Gerald L. Nudo. and
        Patrick Cunningham.

                 1.1.18    SECURITY DEPOSIT; Sl.000.000.

                 1.1.19 TERMINATION D.4TE: June 30. 2031, a,s the Termination Date may be extended by virtue of
        Tenant’s exercise of the Extension Options (as hereinafter defined) in accordance with Section 2.3 hereof.

                 1.1.20    THE LEASING BROKER(S): Mid-.America Real Estate Corporation


        LP 5142039.7 \28730-9S464
Case 18-00916         Doc 1-1                Filed 11/20/18 Entered 11/20/18 16:23:21                                                                 Desc Exhibit A
                                                      Page 23 of 54




            L1.21     TENANT’S PRO RATA PERCENTAGES:

                                   (a) Tenant’s Pro Rata Share of Operating Costs:                                            17,1556%
                                   (b) First Floor Space Real Estate Tax Percentage:                                          17.1556%
                                   (c) Basement Space Real Estate Tax Percentage:                                              7.3548%
                                   (d) Tenant's HV.AC Percentage;                                                             50.7676%

                      Tlie foregoing Pro Rata Percentages shall be adjusted as necessary as a result of any
                      remeasurement of the Premises pursuant to Section 2.6. Further, in the event of a change in the
                      floor area of the Premises and'or the rentable area of the Shopping Center, Tenant’s Pro Rata
                      Percentages shall be adjusted accordingly by Landlord.

             1.1.22 MORTGAGEE AND MORTGAGEE’S ADDRESS (as of the date hereof, subject to change);
     WELLS FARGO BANK N.A., as tiustee for the Registered Holders of Merrill Lynch Mortgage Trust 2005-MCPl,
     Commercial Mortgage Pass-Through Certificates, Series 2005-MCPl, do Midland Loan Serv-ice, Inc. P.O. Box
     25965, ShawTiee Mission, KS 66225-5965, Loan #030251845.

             1.1.23   OTHER DEFINITIONS AND REFERENCES                                                                                             SEE SECTION

                      Ancillary Child Activities.......................................................................................................1,1,16
                      City............................................................................................................................................. 2.5
                      Common Areas...........................................................................                                                           5.1
                      Comparable Properties........................................................................................ .......................5.1
                      Default Rate...............................................................................................................                     12.6
                      Event of Default.........................................................................................................................12.1
                      Existing Exclusives....................................................................................................                       10.2.4
                      Force Majeure......................................................................................................................... 15.16
                      Future Exclusive Rights..........................................................................................................10.2.4
                      Health Club Use..................................................................................................................... 1.1.16
                      HVAC Charges.......................................................................................................................... 8.3
                      Incurred annually ....................................................................................................................... 6.1
                      Interior Alterations................................................................................................................. 10.2J2
                      Landlord’s Work.......................                                                                                                             3.1
                      Legal Requirements........................................................................                                                     14.23
                      Management Fee.........................................................................................................................5.3
                      Monthly Base Rent ...........................................................................................................                     4.1
                      Mortgage..................................................................................................................................14.6
                      Mortgagee...............................................                                                                                         14.6
                      Offset Limit............................................................................................................................3.5(g}
                      Operating Year              ...................................................................................................................... 4.2
                      Operating Costs..........................................................................................................................5.3
                      Other Permitted Retail Uses...................................................................................................10.1.2
                      Owner’s Entities.................................................................................................................... 10.1.8
                      Permit Filing Date....................................................................................................................... 3.1
                      Permits..........................................                                                                                                  3.1
                      Plans and Specifications......................................                                                                                     3.1
                      Real Estate Taxes..................................................................................................                                6.1
                      Repeated Default.............................................                                                                                    12.4
                      Repeatedly................................................................................................................................12.1
                      Required Opening Date........................................................................                                                 10.1.4
                      Security Deposit...................................................................................................................... 12.12
                      Site Plan..................................................................................................................................... 2.5
                      Tenant’s Partcing Rights.......................................                                                                                    S.6
                      Tenant’s Pro Rata Share of HVAC Charge.................................................................................8.4
                       Tenant’s Pro Rata Share of Operating Costs...............................................................................5.4
                       Toiant’s Pro Rata Share of Real Estate Taxes........................................................................„..6.2


     LP 51«039.7\28730-98464
Case 18-00916         Doc 1-1                Filed 11/20/18 Entered 11/20/18 16:23:21                                                               Desc Exhibit A
                                                      Page 24 of 54




                       Tenaru's Pro Rata Share of Shopping Center insurance..............................................................7.7
                       Tenant's Use........................................................................................................................... i.1,16
                       Tenant's Work .........................................................................................................                        ^ j
                       Term...........................................................................................................................................2.'

             Section 1.2          Significance of Basic Lease Provisions anti Definitions. Each reference in this Lea.se to
     any of the Basic Lease Provisions and Definitions contained in Section i.l shall be deemed and construed to
     incorporate all of the term.s provided under each Basic Lease Provision and Definition.

                Section 1.3       Enumeration of Exhibits. The exhibits enumerated in this section and attached to this
     l.e.nse are incorporated in this Lease by this reference and are to be construed as a pan of thi.s Lease.

                       Exhibit A                 List of Landlord Entities
                       Exhibit B                 Legal Description of Shopping Center.
                       Exhibit C                 Site Plan of the Shopping Center
                       Exhibit D-1               Floor Plan of the First Floor Space
                       Exhibit D-2               Floor Plan of the Basement Space
                       Exhibit F.                Intentional 1)' Omitted
                       Exhibit F                 Form of Lener of Credit
                       Exhibit C                 Sign Criteria
                       Exhibit H                 Sign Rendering with Approved Lettering
                       Exhibit 1                 Webster Place Shopping Center Rules and Regulations
                       Exhibit J                 Completion and Performance Guaranty-
                       Exhibit K                 Statement as to Remcasiirement
                       Exhibit L                 Existing E.xclusives/ Prohibited Uses
                       Exhibit M                 Pre-Existing Leases

                                                                  ARTICLE H.
                                                               PREMISES AND TERM

              Section 2.1       Shopping Center. Landlord is the owner of a tract of land legallv described on Exhibit
     a which is being operated as the shopping center depicted on Exhibit C and defined in Section 1.1.7, and referred to
     in this Lease as the Shopping Center set fortli in Section 1.1.7.

              Section 2.2     Premises. Landlord hereby leases to Tenant, and Tenant hereby accepts from Landlord,
     subject to and with the benefit of the terms, covenants and conditions of this Lease, the Premises described in
     Subsection 1.1.8.

              Section 2.3        Term. TO HAVE AND fO HOLD the Premises for the period commencing on the
     Commencement Date and ending on the Termination Date, unless sooner terminated bv lapse of time or otherwise
     pursuant to the terms of this Lease (the "Term”).

               2.3.1    Primary' Term. The primary sixteen (l6)-Operating Year term of this Letise (the "Primaty
     Term") shall commence on the Commencement Date and end on the Termination Date (as set forth in Section
     1-1.19), unless sooner terminated by lapse of time or otherwise pursuant to the terms of this Lease.

              2.3.2    Option Term.

              (a)       Provided that no Event of Default arising out of Tenant’s failure to pay Monthly Base Rent (as
     defined in Section 4.1) exists at the time of the giving of the required notice set forth herein or at the time of
     commencement of the First Option Term (defined herein). Tenant shall have the option (the “First Extension
     Option”) to extend tlie Term for a five (5)-Operat!ng Year period (the “First Option Term”), commencing on the day
     immediately following the last day of the Primaiy Term. The First Extension Option shall be exercised by written
     notice from Tenant to Landlord, given not later than pvelve (12) months prior to the last da\’ of the Primary Torn,
     and shall state that Tenant elects to extend the Primaiy Term for the First Option Terra. Annual Base Rent for each



     LP 5 U2039.7\ 28730-98464
Case 18-00916          Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                             Desc Exhibit A
                                                Page 25 of 54




     year of the First Option Term shall be as set forth in Section 1.1.13. Upon Tenant’s proper exercise of the First
     Extension Option, the Termination Date shall become the last day of the Twenty-First (2!st) Operating Year. No
     further documentation of Tenant’s exercise of the First E.xtension Option shall be required; provided however.
     Tenant sliall deliver a witten statement confirming the extension of the Term into the First Option Term on the
     terms set forth herein if requested by Landlord.

               (b)      Provided that no Event of Default arising out of Tenant’s failure to pay Monthly Base Rent exists
     at the time of the giving of the required notice set forth herein or at the time of commencement of the Second Option
     Term (defined herein), Tenant shall have the option (the ’’Second E.xtension Option”) to extend the Term for an
     additional five (5>Operating Year period (the '’Second Option Term”), commencing on die day' immediately
     following the last day of the Twenty-First (21-') Operating Year. The Second Extension Option shall be exercised
     by written notice from Tenant to Landlord given not later than twelve (12) months prior to the last day of Ihe First
     Option Term, and shall state that Tenant elects to extend the Term for the Second Option Term. Annual Base Rent
     for each year of the Second Option Term shall be as set forth in Section 1.1.13. Upon Tenant’s proper exercise of
     the Second Extension Option, the Termination Date shall become the last day of the Twenty-Sixth (26‘'') Operating
     Year. No llirther documentation of Tenant’s exercise of the Second Extension Option shall be required; provided
     however, Tenant shall deliver a written statement confirming the extension of the Term into the Second Option
     Term on the terms set fortli herein if requested by Landlord.

               (c)      Provided tltat no Event of Default arising out of Tenant’s failure to pay Monthly Base Rent exists
     at the time of the giving of the required notice set forth herein or at the time of commencement of the Tliird Option
     Tenu (defined herein), Tenant shall have the option (the “Third Extension Option”) to extend the Term for an
     additional five (5)-Operating Year period {the “Tliird Option Term”), commencing on the day immediately
     following the last day of the Twenty-Sixth (26*) Operating Year. Such Third Extension Option shall be exercised
     by written notice from Tenant to Landlord given not later than twelve (12) months prior to the last day of the Second
     Option Term, and shall state that Tenant elects to extend the Term for the Third Option Term, .‘’umual Base Rent for
     each year of the Third Option Term shall beset forth in Section 1.1.13. Upon Tenant’s proper exercise of the Third
     Extension Option, the Termination Date shall become the last day of the Thirty-First (31“) Operating Year. No
     fiirther documentation of Tenant’s exercise of the third E,xtcnsion Option shall be required; provided however.
     Tenant shall deliver a written statement confinning the e.xtension of the Term into tlie Third Option Term on tlie
     terms set forth herein if requested by Landlord.

              (d)       Notwithstanding anything contained in Section 2.3.2(a) or Section 2.3.2(b), or in Section 2.3.2(c)
     to the contrary', if Tenant shall not have effectively exercised the First Extension Option, the Second Extension
     Option, or the third Extension Option (as applicable) by giving the aforementioned twelve (12)-month prior written
     notice to Landlord, then, so long as no Event of Default arising out of Tenant’s failure to pay Monthly Base Rent
     then exists, Tenant shall have the right until the expiration of the “Extended Deadline” to exercise its option to
     exercise the First Extension Option, the Second Extension Option or the Third Extension Option (as applicable).
     The “Extended Deadline” is the date that is tire fifteenth (15*) day following receipt by Tenant of notice from
     Landlord referring to this Section 2.3.2, and stating that Landlord has not, as of the date of giving said notice to
     Tenant, received effective notice from Tenant of Tenant’s election to exercise the First Extension Option, the
     Second Extension Option or the Third Extension Option (as applicable). In no event shall Tenant have the right to
     extend its right to exercise the First Extension Option, flie Second Extension Option or the Third Extension Option
     beyond the applicable Extended Deadline.

              (e)      During the First Option Term, the Second Option Term and the Third Option Term, unless
     otherwise modified in writing by Landlord and Tenant, the terms and provisions of this Lease shall not be otherwise
     modified and shall continue in full force an effect. Notwithstanding any provisions of this Lease to the contrary, in
     no event shall Tenant have the right to extend or renew the Term of this Lease beyond the last day of the Thirty-First
     (31”) Operating Year.

              Section 2.4         Intentionally Omitted

             Section 2.5        Reservation of Rights by Landlord. Notwithstanding anything to the contrary
     contained in this Lease, but subject to the restrictions set forth in clauses (i), (ii) and (iii) of this Section 2.5,
     Landlord reserves the right to cliange die name of the Shopping Center, the size of the Shopping Center, the number.

                                                               8
     LP 3l42039,7V28730-98ii6<!
Case 18-00916           Doc 1-1       Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                               Page 26 of 54




      configuration, size and location of buildings therein, the dimensions of such buildings, the number of floors in any
      of the buildings, dimensions of stores in such buildings and the identic,' and ts'pe of other stores and tenancies in the
      Shopping Center. Landlord reserves to itself the use of the e.\terior walls, the roof, the air space above the roof, the
      space below the floor and above the ceiling and the exclusive right to install, maintain, use. repair and replace pipes,
      ducts, conduits and wires leading through, to or from the Premises and serving other parts of the Shopping Center in
      locations which will not materially interfere with Tenant’s Use. Landlord shall not be in violation of the" foregoing
     sentence if it uses or accesses structural columns or risers within the sales area of the Premises or areas above the
     ceiling that are located above the sales area of the Premises so long as such is done in a manner which minimizes the
     disruption of Tenant’s business operations. Landlord further reserves the right to locate kiosks and other similar
     structures (whether temporary or permanent) and to make available, alter, add to or delete from common areas in the
     Shopping Center, provided only that (i) the Premises shall be located subsiamially as depicted on E.xhibit D-1 and
     IMl (ii) none of the foregoing shall result in any materia! obstruction ofaccess to the Premises: and (iii) none of the
      foregoing shall result in (x) any material obstruction of the visibility of either the Premises or Tenant’s storefront
     signage from Webster Avenue and from the perspective of south-bound Clyboum traffic (provided, however, that
     any obstruction of such visibility due to the theatre pylon sign (or any replacement thereof) and anv other sianage
      from time to time installed or erected by the theatre pursuant to its lease (or any subsequent lease of the theatre
     premises) shall be pennitted), and (y) the reduction by more than seven (7) parking spaces of the parking spaces
     which, as of tlie Date of this Lease, are located within the Main Surface Lot (as the'Main Surface Lot is generailv
     shown on die Site Plan of the Shopping Center set forth in Exhibit C (the '^Site Plan”)), unless the reduction of the
     number of parking spaces in the Main Surface Lot by more tlian seven (7) parking spaces is due to any action by the
     City of Chicago (the ‘'City) or any other govenimental authority pursuant to Legal Requirements, or (z) the
     reduction of more than 100 parking spaces from the parking available to Tenant pursuant to this Lease. If the
     number of parking spaces available to Tenant pursuant to this Lease is reduced by eight (S) or more parkino spaces
     (but by less than 100). then, (1) Landlord and Tenant agree to extend the hours beyond 1:00 p.ra. during which
     Tenant’s members, patrons and customers shall have tlie right to use the Main Surface Lot pursuant and subject to
     Section 5.6 and (II) Tenant’s members, patrons and customers shall have the non-e.xclusive right, without charge, to
     use the Main Surface Lot for a ninety (90)-minutos period after 1:00 p.m., on a first-come, first-served b^is
     pursuant and subject to Section 5.6. Notwitlistanding anything to the comraty, no representation or warranty,
     express or implied, is made as to the accuracy of the information, scale, design, con figuration or locations on Exhibit
     -Cytnd Exhibit JH and fii. and the same is subject to eirors, omissions, changes, alteration.s, additions and
     withdrav/als without notice.

              Section 2.6        Tenant’s Right to Measure Premises. The square footage of the Premises shall be the
     area computed by measurement of the Premises to and from the center of party walls and the outside of exterior
     walls or e.xterior window lines. If, within fourteen (14) days from the Delivery Date (i) Tenant s architect measures
     the Premises and calculates that the square footage of the Premises is less than as set forth in Section 1.1.8, and (ii)
     Tenant so notifies Landlord in writing (which notice shall include the basis for Tenant’s architect’s computation of
     the square footage within the Premises), Landlord and Tenant shall cause their respective architects to act in good
     faith and with cooperation to achieve the correct measurement of the square footage of the Premises. If Landlord’s
     and Tenant’s respective architects are not able to agree upon a correct measurement of the square footage of the
     Premises within ten (10) days from the date Tenant notifies Landlord of the discrepancy as aforesaid. Landlord and
     Tenant shall select a third architect, reasonably acceptable to both parties, to calculate the square footage of the
     Premises, and such architect shall perform such measurement and notify' Landlord and Tenant of same within five
     (5) days of such architect’s appointment; provided, in no event shall square footage of the Premises be greater than
     that designated by Landlord’s architect nor less than that designated by Tenant's architect. If the square footage of
     the Premises has been measured by Tenant’s architect pursuant to, and in accordance with, this Section 2.6, then,
     Landlord and Tenant shall execute and deliver to each other a written statement in the form attached hereto as
     Exhibit K. which shall specify the square footage of the Premises, and if, as a result of such measurement, the square
     footage of the Premises is determined to differ from the square footle set forth in Section i.1.8, such written
     statement shall also specify the square footage of the Premises, and shall set forth an adjustment of the’amount of the
     Annual Base Rent and Tenant’s Pro Rata Percentages set forth in Section 1.1.21 in accordance with such
     measurement.




     l.P 5I42039.7 \23730-9fi.164
Case 18-00916         Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                               Page 27 of 54




                                                 ARTICLE III.
                                            DELIVERY OF PREMISES
                                   AND THE PERFORMANCE OF TENANT’S WORK

              Section 3. i      Plans and Spceincations for Tenant’s Work, Within thirty (30) days after the date
     hereof. Tenant shall submit to Landlord at Tenant's sole cost and expense, Tenant’s plans and specifications for
     Tenant’s Work, as hereinafter defined (the “Plans and Specifications”). “Tenant’s Work” is hereby defined to mean
     any and all work to be performed by Tenant necessary to render the Premises suitable for Tenant's Use.

                Landlord shall respond in writing to such Plans and .Specifications within ten (10) days after receipt from
     Tenant. Landlord shall have the right in its reasonable discretion to object to or to approve the Plans and
     Specifications submitted by Tenant for Tenant’s Work. If Landlord objects to the Plans and Specifications, Tenant
     shall diligently proceed to modify the Plans and Specifications in order to satisfy' such objections and shall resubmit
     the revised Plans and Specifications to Landlord For its approval, which approval Landlord shall not unreasonably
     withhold. Landlord shall provide written objections witli respect to such modified Plans and Specifications within
     twenfy' (20) days after receipt thereof from Tenant, and if Landlord does not provide written objections with such
     twenty (20) day period, then. Landlord shall be deemed to have approved such modified Plans and Specifications.
     Landlord shall not. by its approval of tlie Plans and Specifications, or any modifications thereof be deemed to have
     represented that the Plans and Specifications, or any modifications thereof, are adequate or that the same comply
     with any applicable Legal Requirements (as defined in Section M.2.3 'l.

              Landlord agrees to reasonably cooperate with Tenant, at no cost to Landlord, as may be necessary for
     Tenant to obtain from the Cify' such building pennits and approvals as necessary pursuant to applicable Legal
     Requirements for the construction and/or installation of Tenant's Work; provided, however. Landlord shall not be
     required to make any changes to llie Shopping Center or any entitlements thereto in connection with tlie issuance of
     any such building permits and approvals.

               Section 3.2        Condition of the Premises. Tenant acknowledges that it has fully inspected the
     Premises, including but not limited to any and all mechanical equipment, and, subject to Landlord’s covenants set
     forth in tills Section 3.2, shall accept possession of same on the Delivery Date in its “As Is”, “Where Is” condition.
     Tenant also acknowledges that, subject to completion of Tenant’s Work, the Premises and the Shopping Center are
     suitable for the purposes for which the Premises is leased, in their present condition. Tenant fiiilher acknowledges
     that Landlord has made no w-arranties or representations as to either the condition or the suitability of the Premises
     or the Shopping Center in terms of the use as specified in Section 1.1.16. except as set forth in this Section 3.2.
     Tenant’s taking possession of the Premises shall be conclusive evidence of Tenant’s acceptance thereof in good
     order and satisfacioiy condition. Tenant agrees that, subject to Section 5.1, Section 9.1 and the last sentence of this
     Section 3.2, no representations or promises to decorate, alter, repair or improve the Premises or the Shopping Center
     either before or after the execution hereof have been made by Landlord or its agents to Tenatit. Landlord covenants
     and agrees that, on the Delivery' Date, the Premises shall be in broom-clean condition, and that the HVAC and any
     other mechanical equipment and systems serving the Premises shall be in good working order and operating
     condition.

              Section 3.3         Failure to Deliver Possession. I f, after using commercially reasonable efforts, Landlord
     is unable to deliver tlie Premises to Tenant on or before the Delivery Date for any reason. Landlord shall not be
     subject to any liability for the failure to deliver possession on such date, and such failure to deliver possession on
     such date shall not affect the validity of this Lease or the obligations of Tenant hereunder.

               Section 3.4       Obligations of Tenant Before the Term Begins. Tenant shall observe and perform all
     of its obligations under this Lease (except its obligation to operate and to pay Rent (as ha-einafter defined),
     including, but not limited to, payment of all charges for utilities furnished to or used in connection with the
     Premises, from the Delivery Date until the Commencement Date in the same manner as thou^ the Term began
     when the Premises were delivered to Tenant; provided, however, Tenant shall not be obligated to pay any Annual
     Base Rent or Tenant's Pro Rata Share of Operating Costs or Tenant’s Pro Rata Share of Real Estate Taxes until the
     Commencement Date. Landlord shall have no liability whatsoever for loss or damage to Tenant’s Work or to
     fixtures, equipment or other property of Tenant or Tenant’s contractors occuiring prior to the Commencement Date
     except if, and to the extent that, such loss or damage is caused by Landlord’s intentional or willfiil acts. Prior to the

                                                                10
     LP 5142039.7 \28730-984M
Case 18-00916           Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                                Page 28 of 54




     Commencement Date. Tenant shall furnish detailed evidence as to the cost of Tenant’s Work, that Tenant’s Work
     has been completed and paid for in foil, and that any and all liens which have been, or which may be filed have
     been released or satisfied of record. Tenant shall supply to Landlord a sworn general contractor’s and swom
     owner’s statement listing all contracts in connection with the Tenant’s Work and applicable payments made and lien
     waivers received to date. Tenant shall be solely responsible for the payment for and the performance and quality of
     Tenant’s Work and Landlord shall have no responsibility therefor. Tenant’s W'ork shall be performed and
     completed in accordance with the Plans and Specifications approved by Landlord and shall be performed in a first
     class and workmanlike manner in accordance witli all applicable Legal Requirements. Tenant shall not commence
     Tenant’s Work until Landlord has been provided with insurance certificates evidencing that the contractors and
     subcontractors performing Tenant’s Work have in foil force and effect adequate worker’s compensation insurance as
     required by the laws of the State of Illinois, public liability and builder’s risk insurance in such amounts and
     according to terms reasonably satisfactoty to Landlord. Any liability of the Landlord or of the Landlord’s properly
     for any such work or any otlier improvements upon the Premises by the Tenant is hereby expressly prohibited. The
     interest of the Landlord in and to the Premises and tlie Shopping Center shall not be subject to liens for
     improvements made in or to the Premises b>' Tenant or by Tenant’s employees, contractors or agents.
               Section 3.5        Landlord’s Contribution to Tenant’s Work.

               (a)     So long as Tenant is not in default of any material obligations of Tenant under this Lease (die
     failure to pay any Annual Base Rent then due and payable being deemed to constitute a default of a material
     condition of Tenant imder this Lease"), Landlord shall pay to Tenant, as •■’Landlord’s Contribution to Tenant’s
     Work”, Eight Hundred Seventy Five Tliousand Dollars ($875,000) toward the hard and soft construction costs of
     Tenant’s Work. Landlord shall pay Landlord’s Contribution to Tenant’s Work w-ithin thirty (30) days after all of the
     following conditions are met:

              (i)       Tenant's W'ork shall have been substantially completed in all respects and in accordance with the
                        provisions of this Lease, Tenant’s Plans and Specifications, and applicable Legal Requirements;
              (>i)      Tenant has furnished Landlord (x) an affidavit from Tenant listing all contractors and suppliers
                        whom Tenant has contracted with in connection with Tenant’s Work, together with the cost of
                        each contract, and (y) an affidavit from Tenant’s general contractor listing all subcontractors and
                        suppliers whom the genera! contractor has contracted with in connection with Tenant’s Work,
                        together with the cost of each contract and the dollar amount of work each subcontractor and'
                        supplier has theretofore performed or furnished;

              (iii)     Tenant shall have fomished to Landlord final unconditional lien waivers from all general
                        contractors, subcontractors and materialmen who supplied services or material in excess of
                        $2,000.00 in perfonning Tenant’s Work;
              (iv)      Tenant shall have opened the Premises for business as provided in this Lease;
              (V)       Tenant shall have provided Landlord with copies of all necessary governmental permits, including,
                        but not limited to, a certificate of occupancy (or its equivalent) for the operation of the Premises in
                        accordance with this Lease, issued by the appropriate governmental entity; and
              (Vi)      Tenant shall have delivered to Landlord with “as built” drawings of those aspects, if any, of
                        Tenant’s Work relating to plumbing, sprinkler system, or HVAC if, and to the extent that, such
                        “as-built” drawings are required for performance by or on behalf of Tenant of any such aspects of
                        Tenant’s Work.

              (b)       If (i) Tenant is entitled to receive payment of Landlord’s Contribution to Tenant’s Work in
     accordance with, and subject to, the terms and conditions of this Section 3.5, and (ii) Landlord fails to pay to Tenant
     Landlord’s Contribution to Tenant’s Work, or any portion thereof to which Tenant is entitled, then, Tenant shall
     have the right, subject to the Offset Limit (as hereinafter defined), to offset against the next installments of Monthly
     Base Rent coming due under this Lease until the total aggregate of all such offsets, equals the amount of Landlord’s


                                                                 II
     LP 5142039.7 \ 28730-98464
Case 18-00916          Doc 1-1       Filed 11/20/18 Entered 11/20/18 16:23:21                              Desc Exhibit A
                                              Page 29 of 54




     Contribution to Tenant's Work to which Tenant was entitled and which w'as not paid by Landlord, plus, beginnina
     after the date on which the Landlord's Contribution to Tenant’s Work is due and payable, interest at the Defauft
     Rate (as hereinafter defined) on that portion of Landlord’s Contribution to Tenant’s Work that remains unpaid and
     owing to Tenant pursuant to tliis Section 3.5, As used in this Lease, the “Offset Limit” means an amount equal to
     fifty percent (50%) of the then installment of Monthly Base Rent.

     In the event Tenant has not requested payment of Landlord’s Contribution to Tenant's Work within Lvo liundred
     seventy (270) days of the date Tenant has opened for business. Tenant shall be deemed to have w-aived its right to
     seek payment of Landlord’s Contribution to Tenant's Work.

                                                       ARTICLE IVL
                                                          RENT

              Section 4.1       Rent. Tenant agrees to pay rent, in lawful money of the United States in advance and
     without demand, deduction or setoff, except if, and to the extent, expressly permitted under this Lease, to the
     Landlord’s Agent, at Landlord’s Agent’s Addre.s.s or to such other person or at such other place as Landlord may
     direct by notice in writing to Tenant from time to time, on the first day of each calendar month, commencing with
     die Commencement Date and continuing thereafter through and including the Termination Date, an amount equal to
     l/12th of the Annual Base Rent as set forth in Section 1.1.13 for such Operating Year (the “Monthly Base Rent”). If
     the Commencement Date is on a day prior to the first day of the first Operating Year, then, the Monthly Base Rent
     for such period will be prorated. As used in this Lease; (i) “Additional Rent” sltall mean Tenant's Pro Rata Share of
     Operating Costs. Tenant’s Pro Rata Share of Real Estate taxes and Tenant's Pro Rata Share of H VAC Charges; and
     (ii) “Rent” shall mean Monthly Base Rent, Additional Rent and all other additional rent and amounts due and
     payable by Tenant to Landlord under this Lease, all of which shall be deemed to be rent under this Lease.

              Section 4.2       Operating Year. The temi "Operating Year” means a period of twelve (12) consecutive
     calendar months with tlie firsl Operating Year commencmg on the Commencement Date, and each succcedinc
     twelve (12)-monti) period thereafter which falls in whole or in part during the Term.

                                               ARTICLE V.
                                     COMMON AREAS AND OPERATING COSTS

               Section 5.1        Common Areas and Facilities. Landlord, at Landlord’s option, may make available
     from time to time such areas and facilities of common benefit to the tenants and occupants of the Shopping Center
     as Landlord shall deem appropriate and siiall at all times be subject to the exclusive control and management of the
     Landlord (the “Common Areas”), subject to the rights and restrictions set forth in Section 2.5. The Common Areas
     include any and all garage structures and parking lots and parking areas from time to time located within the
     Shopping Center. Landlord shall operate, manage, equip, heat, ventilate, cool, light, insure, repair and maintain the
     Common Areas and facilities in such manner as then customary for the operation and management of retail centers
     located in Chicago of a size, age and tenant-mix comparable to the Shopping Center (“Comparable Properties”).
     Landlord may from time to time change the size, location and nature of any Common Areas and facilities may make
     installations therein and move and remove such installations. Notwithstanding anything contained to the contrary in
     any other provision of this Lease, including, but not limited to, Exhibit C. Landlord reserves the right to increase,
     decrease and change the size or location of the Common Areas and/or to change the Common Areas into rentable
     areas, subject to the restrictions set forth in Section 2.5.

              Section 52        Use of Common Areas. Tenant and its pennitted concessionaires, licensees, officers,
     employees, agents, customers and invitees shall have the nonexclusive right, in common with Landlord and ail
     others to whom Landlord has or may hereafter grant rights, to use the Common Areas as designated from time to
     time by Landlord, subject to the Rules and Regulations of the Webster Place Shopping Center as set forth in Exhibit
     L as may be amended from time to time by Landlord and such other rules and regulations as Landlord in its
     reasonable discretion may from time to time establish, including, but not limited to, the designation by Landlord of
     specific areas in which vehicles owned by Tenant, its pennitted concessionaires, licensees, officers, employees and
     agents must be parked. Notwithstanding anything contained in the immediately preceding sentence to the contrary,
     throughout the Term, Tenant’s use of those Common Areas designated for parking shall be in accordance with, and
     subject to, the Tenant Parking Rights (as defined in Section 5.6). Tenant agrees to abide by such Rules and

                                                              12
      LP 5M2039,7'.28730-9846't
Case 18-00916          Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                                Page 30 of 54




     Regulations and other regulations, and to cause its pennitted concessionaires, licensees, officere, employees and
     agents, and to use its commercially reasonable efforts to cause its customers and invitees to conform thereto. In
     addition to its other rights hereunder. Landlord may at any time temporarily close any part of the Common Areas to
     make repairs or changes, to prevent the acquisition of public rights in such areas, to discourage non-customer
     parking, or for other reasonable purposes, and may do such other acts in and to the Common Areas as in its sole
     discretion Landlord may deem desirable, subject to the restrictions set forth in Section 2.5, and so long as any such
     other acts by Landlord do not materially affect the abilits' of Tenant to operate its business in the Premises in
     accordance with this Lease. Landlord shall have the right to close the Common Areas or any part thereof on such
     days or during such hours as Landlord shall, in its sole discretion, determine. Tenant .shall, upon Landlord’s request,
     furnish to Landlord the license numbers and description of the vehicles operated by Tenant and its permitted
     concessionaires, licensees, officers, employees and agents. Tenant shall not at any time interfere with the rights of
     the Landlord, other tenants and its and their permitted concessionaires, licensees, officers, employees, agents,
     customers and invitees to use any part of tlie Common Areas. Except for, and subject to, Tenant's Parking Rights,
     Landlord reserves the right to impose parking charges determined fay meters or otlierwise. Notwithstanding
     anything to the contrary, neither Landlord nor any of their respective members, manager, partners, officers,
     employees or agents shall have any responsibility for patrolling the Common Areas or keeping them secure.

               Section 5.3       Operating Costs. Beginning nn the Commencement Date, Tenant shall pay to Landlord,
     as Additional Rent hereunder, “Tenant’s Pro Rata Share of Operating Costs” {as hereinafter defined). The term
     “Operating Costs" shall mean any and all costs and expenses of every kind and nature paid or incuired by Landlord
     (including appropriate reserves) in operating, managing, equipping, policing and protecting (if and to the e,xtent
     provided by Landlord), insuring, servicing, lighting, repairing, replacing, cleaning and maintaining the Shopping
     Center (other than those facilities xvhich Landlord is obligated to maintain at its expense pursuant to Section 9.1); all
     costs and e.xpenses of security and fire protection, including, at the option of Landlord, servicing Tenant with fire
     extinguishers (if and to the extent such service is provided by Landlord); pedestrian and vehicular traffic direction
     and control; ail costs and expenses of cleaning and removing of rubbish, dirt, debris, snow and ice; all costs and
     expenses of maintaining, planting, replanting and replacing flowers and landscaping; water and sewerage charges;
     premiums for liability and property damage, fire, e.xtended coverage, malicious mischief, vandalism, sprinkler
     leakage, flood insurance, rent loss, wind storm, sink hole and worker’s compensation, employer’s liability, and any
     other insurance procured by Landlord in connection with the Shopping Center in sucli form, amounts and companies
     as Landlord shall, in its sole judgment; wages, unemployment taxes, social security taxes, special assessments,
     transportation or environmental protection taxes or levies or similar taxes or levies, and personal property taxes
     attributable to the Shopping Center; professional fees including, but not limited to, accounting and legal fees relating
     to the Shopping Center; required licenses and permits; all costs and expenses for supplies and operation of loud
     speakers and any other sound equipment; all costs and expenses incurred by Landlord in the testing, maintaining and
     repairing of sprinkler and other systems, if any, located in the Shopping Center or, at Landlord’s option, in the
     Premises; all charges for the use and service of utili^ services for the Common Areas, including, but not limited to,
     all costs and expenses of maintaining lighting fixtures (including the cost of light bulbs and electric current);
     maintenance of all utility facilities not maintained by the servicing utility company; all costs, expenses, surcharges
     or other impositions or assessments incurred by Landlord (excluding those arising in connection with environmental
     protection legislation or regulations) or assessed against or imposed on the Shopping Center or any part thereof with
     regard or in connection with impacts on public services, facilities or infrastructure; depreciation, interest and all
     other costs resulting from improvements or additions imposed and required by regulatoiy agencies; cost of
     equipment, machinery and facilities not properly chargeable to capital: reasonable depreciation of equipment,
     machinery and facilities; rents paid for the leasing of equipment, machinety' and facilities and finance charges paid
      for the purchase of equipment, machinery and facilities which are capita! assets and are used in the operation of the
      Shopping Center, and a management fee (the “Management Fee”) not exceeding an amount equal to five percent
      (5%) of the annual gross revenues of the Shopping Center from time to time; and such other costs as Landlord may
      reasonably determine are required for the proper operation and maintenance of the Shopping Center.

              Notwithstanding the foregoing, Operating Costs shall not, however, include (i) interest and amortization on
     mortgages and other debt costs; (ii) improvements, repairs or alterations to spaces leased to other tenants; (iii) the
     cost of providing any service directly to and paid directly by, any tenant; (iv) costs of items to the extent Landlord
     receives reimbursement from any other tenant or from insurance proceeds or condemnation proceeds, service
     contracts or otherwise; (v) any duplicative charges or expenses; (vi) legal fees and commissions or other costs
     incurred in leasing or in disputes with other tenants, (vii) capital expenditures, as defined by generally accepted

                                                                13
     LP 5142039.7 \ 28730-98464
Case 18-00916           Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                  Desc Exhibit A
                                                 Page 31 of 54




     accounting principals, except (x) costs incurred for repaving, and (>') capital expenditures made primarily to reduce
     Operating Costs, or to comply with future Legal Requirements, (viii) any costs of painting or decorating of any
     interior parts of the Shopping Center other than the Common Areas, including allowances and/or concessions
     furnished tenants (including Tenant) and costs and expenses (other than the cost of maintenance and repair
     othenvise allowable as Operating Costs) incurred in completing, fixturing, fiirnishing, renovating or otherw-ise
     improving, decorating or redecorating space for tenants (including Tenant), prospective tenants or other occupants
     and prospective occupants of space in the Shopping Center, or vacant, leasable space in the Shopping Center, (ix)
     wages, salaries, benefits and compensation paid or given to (a) executives, shareholders, officers, directors or
     partners of Landlord, (b) any principal or partner of the entity from time to time comprising Landlord, (c) off-site
     employees of the Shopping Center above the level of manager, (d) employees of any property raanagement
     organization being paid a fee by Landlord for its services where such ser\'ices are covered by a management fee, or
     (e) any employee of Landlord who is not assigned to the operation, management, maintenance or repair of the
     Shopping Center on a full time basis including accounting or clerical personnel: (.x) rents, costs and taxes applicable
     to Landlord’s on-site management or sales/ leasing office or spaces of Landlord or any related entity; (xi) the cost of
     the initial landscaping of the Shopping Center (but the installation of new landscaping after the date of this Lease or
     ongoing landscaping maintenance shall not be excluded); (xii) the co.st of curing any violation of any Legal
     Requirements, which such violation is in effect on the commencement date or occurs during the Lease Tem,
     applicable to the Shopping Center or of remediating any existing environmental condition, including the removal of,
     or other steps taken with respect to, asbestos located in the Shopping Center, unless such condition was caused by
     Tenant; (xiii) costs, fines, interest, penalties, legal fees, liens or costs of litigation incurred due to the late paymenfs
     of taxes, utility bills or other costs incurred by Landlord’s failure to make sucit payments when due; (xiv) the cost of
     arty tap fees or one-time lump sum sewer or water connection fees for the Shopping Center payable in connection
     with the initial construction of the Shopping Center; (xv) costs incumed in connection with the actual or
     contemplated sale, financing, refinancing, mortgaging, syndicating, selling or change of ownership interest of the
     Shopping Center, including brokerage commissions, attorneys and accountants fees, closing costs, title insurance
     premiums, transfer taxes and interest charges; and (xvi) any management fees or costs in addition to the
     Managemen! Fee.

              Section 3.4        Tenant’s Pro Rata Share. The term ‘Tenant’s Pro Rata Share of Operating Costs” shall
     mean the product of (i) the Operating Costs for each calendar year or partial calendar year (based upon the number
     of days of such partial calendar year) during the Term multiplied by (ii) Tenant’s Pro Rata Percentage of Operating
     Costs shown in Section 1.1.21 (a) during such calendar year or partial calendar year.

               Section 5.5       Payment of Operating Costs. Tenant shall pay to Landlord on account of Tenant’s Pro
     Rata Share of Operating Costs, equal monthly installments on the first day of each calendar month during the Term,
     in advance, without demand or setoff, except if, and to the extent, expressly permitted under this Lease, in an
     amount reasonably estimated fi-om time to time by Landlord to be Tenant’s Pro Rata Share of Operating Costs.
     Notwithstanding anything contained in Section 5.3 and this Section 5.5 to the contrary, for the first Operating Year,
     Tenant shall not be obligated to pay any increase in Controllable Operating Costs (as hereinafter defined) which
     exceeds three percent (3%) of the Controllable Operating Costs for calendar year 2013; and, beginning the second
     Operating Year and during lite balance of the Term, Tenant shall not be obligated to pay any Controllable Operating
     Costs with respect to any Operating Year which exceeds three percent (3%) of the Controliablc Operating Costs for
     the immediately preceding Operating Year (the “Operating Cost Cap”). The Operating Cost Cap shall be computed
     on a compounded and cumulative basis tliroughout the Term. Accordingly, if for any one Operating Year to the
     following Operating Year, the increase in Controllable Operating Costs is less than the Operating Cost Cap, then,
     the difference may be applied to any future increase(s) in ControTlable Operating Costs from one Operating Year to
     the next Operating Year{s), such that the Operating Cost Cap applicable to increases in Controllable Operating Costs
     for future Operating Yeaifs) may be greater than such initial three percent (3%) Operating Cost Cap, and, further,
     the amount of Controliablc Operating Costs that exceed such initial three percent (3%) Operating Cost Cap for an
     Operating Year may be included in the unused portion of the Operating Cost Cap for a future Operating Year, until
     such “unused portion” of the Operating Cost Cap is fully utilized. [Purely as an example, and only for purposes of
     illustrating the foregoing: since the initial Operating Cost Cap for Controllable Operating Costs is three percent
     (3%), if Tenant’s obligations for Controllable Operating Costs increased by l-l/2?/o from the fourth Operating Year
     to the fifth Operating Year, and by 5-1/2% from the fifth Operating Year to the sixth Operating Year, then, Landlord
     shall have die rigltt to require Tenant to pay up to a 4-1/2% increase in Controllable Operating Expenses from the
     fifth Operating Lease Year to the sixth Operating Lease Year by utilizing tlie “unused portion” of the 3% Operating

                                                                  14
     LP 5i42039,7 \2S730-98464
Case 18-00916         Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 32 of 54




     Cos! Cap from the fourth Operating Year to the fifth Operating Year(i.e. 1-1/2% (3% of 1-1/2% = 4-1/2%)). Any
     •‘unused portion” of the Operating Cost Cap (as adjusted to 4-1/2%) would continue to be applied asjainst anv
     increase in Controllable Operating Costs which e.xceed the initial 3% Operating Cost Cap until the entireV of such
     “unused ponion” has been fully applied.] “Controllable Operating Costs” shall mean all Operating Costs, other than
     Ci) costs md e-xpenses for snow and ice removal and other weaiher-related costs and expenses; (ii) premiums and
     costs for insurance; (ili) utility costs; (iv) amortization of capital expenditures incurred to reduce Operating Costs
     and/or which are required under any Legal Requirements not applicable to the Shopping Center as of the Date of this
     Lease; (v) union labor costs: and (vi) the Management Fee. Subsequent to the end of each fiscal year. Landlord
     shall furnish Tenant with a statement (the “Annual Reconciliation Statement”) of the actual Operating Costs paid or
     incurred by Landlord during such period, and liiere shall be an adjustraant bePveen Landlord and Tenant within
     ihiiiy (30) days after delivery of such statement with payment to Landlord, or repayment or credit to Tenant (if
     Tenant is not in default hereunder) by Landlord, as the case may require, so that Landlord shall receive from Tenant
     the precise amount of Tenant’s Pro Rata Share of Operating Costs for such period. The Annual Reconciliation
     Statement shall be considered final and binding on Tenant unless Tenant takes exception to such Annual
     Reconciliation Statement by vvritten notice delivered to Landlord within one hundred twenty (120) days after
     Landlord provides such Annual Reconciliation Statement lo Tenant, which notice from Tenant shall specify the
     reasons therefor. If Tenant delivers such written notice to Landlord within such one hundred twenty (!20)-day
     period, then, Landlord shall deliver to Tenant reasonable back-up documentation regarding any item of Operating
     Costs referenced in such notice. If the parties are unable to resolve any dispute as to the coirectness of such Annual
     Reconciliation Siatemem within thirty (30) days following such notice of objection, either party may refer the issues
     raised to a public accounting firm selected by Landlord and reasonably acceptable to Tenant, and the decision of
     such accountants stiall be conclusively binding upon Landlord and Tenant. In connection therewith. Tenant and
     such accountants shall execute and deliver to Landlord a confidentiality agreement, in form and substance
     reasonably sarisfactoiy to landlord, whereby such parties agree not to disclose to any third party any of the
     information obtained in connection wiili such review. Tenant shall pay the fees and expenses relating to such
     procedure, unless .such accountants determine that Landlord overstated Operating Costs in such Annual
     Reconciliation Statement by more than 5%. in which case Landlord shall pay such fees and expenses. Tenant
     acknowledges that Landlord's ability to budget and incur expenses depends on the finality of such, and Tenant
     accordingly agrees that time is of the essence witli respect to Tenant’s obligation. In no event shall the
     compensation to be paid to such accountants be based on a contingency. If Landlord maintains its books and
     record.s on a calendar year, or such other fiscal year as Landlord may from time to time determine. Landlord shall
     have the right, but not the obligation, to adjust tlie application of the Operating Cost Cap and the method
     determining the amount of Controllable Operating Costs to reflect such calendar year or other fiscal year. The
     covenanis of this Section shall survive the expiration or termination of this Lease due lo the lapse of time or
     otherwise.

               Section 5.6       Tenant’s Parking Rights. During the Term, and subject to the terms and conditions set
     forth in this Lease, Landlord shall provide to Tenant’s membera, patrons and customers, at no additional cost to
     Tenant, and so long as Tenant is operating the Premises for the Health Club Use: (i) free 4-hour non-reserx-ed, non­
     exclusive parking, on a first-come, first-served basis, in the Main Garage, Shakespeare Lot and Shakespeare Garage,
     as such garages and lot are generally depicted on the Site Plan; and (ii) during the hours of 4:45 a.m. thrtmgh 1:00
     p.m., free 90-minute non-reserved, non-e.xclusive parking, on a first-come, first-served basis in the Main Surface
     Lot, as such lot is generally shown on the Site Plan. TTie free parking described in clauses (i) and (ii) of this Section
     5.6 is referred to in this Lease as “Tenant’s Parking Rights”, and shall be subject to, and provided by Landlord in
     accordance with. Landlord’s Parking Validation Program described in the Rules and Regulations contained in
     Exhibit I, as may be fiom time to time modified; provided, however, no modifications of the Rules and Regulations
     shall derive Tenant of, or materially interfere with. Tenant’s Parking Rights under this Section 5.6. Upon the
     expiration of the 4-hour period referenced above. Tenant’s members, patrons and customers shall be charged, and be
     responsible for, the parking rates and fees from time to time charged by Landlord to the public for the use of the
     Main Garage, Shakespeare Lot and the Shakespeare Garage, or any of them. So long as Tenant is operating the
     Premises for the Health Club Use, Tenant shall have the right to allow Tenant’s employees to park, on a non-
     reserved, non-e.xclusive basis, in the Shakespeare Lot and Shakespeare Garage in accordance w'itli, and subject to,
     the same terms and conditions applicable to Tenant’s Membere, patrons and customers, including payment for such
     parking at the rates and fees from time to time charged by Landlord to the public; provided, however, that, so long
     as Tenant is operating the Premises for the Health Club Use, Tenant’s employees shall not be charged for their use
     of the Shakespeare Lot and Shakespeare Garage during the hours such employees are working on the Premises.

                                                                IS
     LP 5l42e39.7\23730-984&4
Case 18-00916           Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                                Page 33 of 54




     Tenant’s members, patrons and customers shall have no right to use the Main Surface Lot outside of the hours of
     4;45 a.ni. through 1:00 p.m„ and may be subject to being towed in accordance with L.ega! Requirements. In the
     event that the parking spaces available to Tenant pursuant to this Lease is reduced by eight (8) or more parking
     spaces (but by less than 100) as described in Section 2,5. tlien, (x) Landlord at>d Tenant shall agree to extend the
     hours beyond 1:00 p.m. during which Tenant’s members, patrons and customers shall have the right to use the Main
     Surface Lot, and (y) Tenant’s members, patrons and customers shall have the non-exclusive right, without charge, to
     use the Main Surface Lot for a ninety (90)-minute period after 1:00 p.m. on a first-come, first-served basis. After
     the expiration of such ninety {90)-minute period. Tenant’s members, patrons and customers shall be charged, and be
     responsible for, the parking rales and fees from time to time charged by Landlord to the public for the use of the
     .Main Surface Lot. Tenant’s employees shall have no right to use the Main Surface Lot, and may be subject to beina
     towed in accordance with Legal Requirements. Landlord shall have the right to charge Tenant and Tenant shall pay
     to Landlord One Hundred Dollars (SI 00.00) per day for each car parked by any of Tenant’s employees in violation
     of this Section 5.6.

                                                       ARTICLE VI.
                                                    REAL ESTATE TAXES

               Section 6.1       Real Estate Taxes. Tenant shall pay to Landlord, as additional rent hereunder. “Tenant's
     Pro Rata Share of Real ILstate Taxes” (as hereinafter defined) for an.v calendar \ car occurring, in whole or in part,
     durirtg the Term. The tenn “Real Estate Taxes” means any and all real estate taxes, publicrgovernmental and/or
     quasi-govemniental regular and special charges, assessments, to the extent such assessments are payable in annual
     installments, transportation or environmental protection taxes or levies or similar tax or levy and lease taxes,
     attributable to die Shopping Center during the Tenn whether foreseen or unforeseen (less the contributions, if any, to
     Real Estate Taxes by any tenant which pays separately for any such charge) incurred annually by Landlord during
     the Term, prorated for any partial calendar year. At the time of the execution of this Lease, Real Estate Taxes in
     Cook County are collected in the year subsequent to the year of assessment. For purposes of this Lease, the phrases
     "incurred araiually” or Real Estate Taxes “for” a calendar year, sliall mean Real Estate Taxe,s accruing during any
     calendar year, though the same may not be due and payable or paid until a subsequent year. Real Estate Taxes shall
     also include, but not be limited to, all expenses, including reasonable attorneys’ fees, adniinisti-ative hearing and
     court costs incurred in contesting or negotiating the amount or rate of any such Real Estate Taxes. Landlord and
     Landlord's .Agent shall have the exclusive right, but not the obligation, to contest or appeal any assessment of Real
     Estate Taxes levied on the Shopping Center. Should the slate, or any political subdivision thereof or any
     governmental authority having jurisdiction thereover impose a tax or assessment upon or against the rentals or other
     charges payable to Landlord by a tenant either by way of substitution for any Real Estate Taxes or in addition
     thereto, or impose an income or franchise tax or any other tax in substitution for, in lieu of or in addition to any Real
     Estate Taxes, such taxes and assessments shall also be deemed to constitute Real Estate Taxes.

               Section 6.2       Tenant’s Pro Rata Share, The tenn “Tenant’s Pro Rata Share of Real Estate Taxes”
     shall mean the sum of (i) the product derived by multiplying (x) the Real Estate Taxes for (i.e., accruing) each
     calendar year or partial calendar year (based upon the number of days of such partial calendar year) during the Term
     by (>') the First Floor Real Estate Tax Percentage shown in Section 1.1.21(b), plus (ii) the product obtained by
     multiplying (x) the amount, if any, by which Real Estate Taxes for each calendar year or partial calendar year (based
     upon the number of days of such partial calendar year), commencing the 2016 calendar year (i.e., for Real Estate
     Taxes accruing during calendar year 2016, and payable during calendar year 2017), exceed the Base Year Tax
     Amount (as hereinafter defined) by (y) the Basement Space Real Estate Tax Percentage shown in Section 1.1.21(c).
     As used herein, for purposes of calculating Tenant’s Pro Rata Share of Real Estate Taxes with respect to the
     Basement Space, the “Base Year Tax Amount” shall mean the amount of Real Estate Taxes accruing during
     calendar year 2015 (and payable during calendar year 2016), provided, however, such amount shall be prorated on a
     per diem basis to reflect any partial calendar year (based on the number of days of such partial calendar year) for
     which Tenant's Pro Rata Share of Real Estate Taxes arc payable by Tenant. The First Floor Space Real Estate Tax
     Percentage and the Basement Space Real Estate Tax Percentage shall be determined as of (he date on which Real
     Estate Taxes are assessed with respect to the Shopping Center. For purposes of clarity, and the removal of doubt.
     Real Estate Taxes under this Lease shall be determined on an accrual basis, and not on a cash basis.




                                                                16
     LP 51'!2039.7\ 28730-98-164
Case 18-00916          Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 34 of 54




             [For purposes of illustrating the method to be used in calculating Tenant’s Pro Rata Share of Real Estate
     Taxes for each of the First Floor Space and the Basement Space: Since the Commencement Date occurs in calendar
     year 2015:

                        (a)     Tenant’s obligation to pay Tenant’s Pro Rata Share of Real Estate Taxes with respect to
              the First Floor Space will begin in calendar year 2015 for Real Estate Taxes accruing in calendar year 2015
              (payable in calendar year 2016), with such payments to be reconciled and adjusted pursuant to Section 6.3
              in calendar year 2017; and

                      (b)      Tenant’s obligation to pay Tenant’s Pro Rata Share of Rea! Estate Taxes with respect to
              aie Basement Space if, and to the extent Real Estate Taxes for any Operating 'fear exceed the Base Year
              Tax Amount, will begin accruing during calendar year 2016) (for Rea! Estate Taxes payable in calendar
              year 2017), with such payments to be reconciled and adjusted pursuant to Section 6.3 in calendar year
              2018].

              Section 6.3      Payment of Real Estate Taxes. Beginning on the Commencement Date, Tenant shall
     pay to Landlord on account of Tenant's Pro Rata Share of Real Estate Ta.xes equal monthly installments on the first
     day of each calendar month in advance, without demand or setoff (except if, and to the extent, expressly permitted
     under this Lease) in an amount estimated from time to time by Landlord to be Tenant’s Pro Rata Share of Real
     Estate Taxes. Wlien the actual figures for such Real Estate Taxes are known. Landlord shall furnish Tenant with a
     statement reconciling Tenant’s actual Pro Rata Share of Real Estate Taxes; any over or under payment of Tenant’s
     Pro Rata Share of Real Estate Taxes shall be adjusted and paid or credited by Landlord to Tenant (so lone as Tenant
     is not in default of any of Tenant’s obligations under this Lease beyond the applicable cure period)'or paid to
     Landlord by Tenant, as applicable, to the other, within thirty' (30) days after delivery of such statement so that
     Landlord shall receive from Tenant the preci.se amount of Tenant’s Pro Rata Share of Real Estate Taxes for such
     period. Tenant shall also be responsible for and shall pay all lease ta.xes or similar taxes levied on the business of
     Tenant in the Premises levied or assessed by any governmental entity having jurisdiction over the Premises. The
     covenants of tliis Section shall survive the expiration or termination of this Lease due to the lapse of time or
     otherwise.

                                                        ARTICLE VH.
                                                         INDEMNITY

               Section 7.1      Tenant’s Indemnity. Tenant shall defend (with counsel reasonably satisfactory- to
     Landlord), indemnify and save Landlord, the Owner’s Entities (as hereinafter defined) harmless from all liability,
     injury, loss, co^ damage and e.xpense (including, but not limited to, reasonable attorneys’ fees and expenses) with
     respect of any injury to, or death of, any person, or damage, theft or destruction of any property, occurring on or
     about the Premises occasioned by any act or omission of Tenant, Tenant’s agents, employees, contractors,
     sublessees, concessionaires, or licensees, or any other person or entity claiming by, through or under Tenant. The
     foregoing covenants shall survive the expiration or termination of this Lease.

               Section 7.2       Landlord’s Indemnify. Landlord shall defend (with counsel reasonably satisfactory to
     Tenant), indemnify and save Tenant harmless from all liability, injury, loss, cost, damage and expense (including,
     but not limited to, reasonable attorneys’ fees and expenses) with respect of any injury to, or death of, any person, or
     damage, theft or destruction of any property, whether or not occurring on or about the Premises or any other part of
     the Shopping Center occasioned by any act or omission of Landlord, Landlord’s agents, employees, or contractors or
     any other person or entity claiming by, through or under Landlord. The foregoing covenants shall survive the
     expiration or termination of this Lease.

                                           ARTICLE VIII.
                  UTILITY SERVICES AND HEATING, VENTILATING AND AIR CONDITIONING

              Section 8.1       Utilities. Tenant, at Tenant’s sole cost and expense, shall be solely responsible for and
     shall promptly pay all charges for use or consumption of sewer, water, gas, electricity or any other utility services to
     the Premises if, and to the extent that, any of the foregoing are separately metered or sub-metered to the Premises.
     The cost or expense with respect to any sewer, water, gas, electricity or any other utility services that are not

                                                                17
     LP 5142039.7 \ 28730-98464
Case 18-00916           Doc 1-1       Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 35 of 54




     separately metered or sub-raetered to the Premises or to any other tenant space in the Shopping Center shall be
     included in Operating Costs. Interruption or impairment of any such utility or related service, caused or necessitated
     by repairs, improvements, or other causes beyond Landlord’s direct control, shall not give rise to any right or cause
     of action by Tenant against Landlord in damages or otherwise. Landlord shall not be liable for,"and, e.vcept as
     hereinafter provided. Tenant shall not be entitled to, an abatement of rent in tiie event of any interruption in the
     supply of any utility or related service, and the same shall not be construed as an actual or constructive eviction of
     Tenant. However, other than by casualty, which is covered elsewhere in this Lease, if any utility service furnished
     by Landlord under this Lease is interrupted for more than seventy two (72) consecutive hours because of the
     negligent act of Landlord, and Tenant is unable to conduct its business in tlie Premises and elects to closes its store,
     then Base Rent and Additional Rent shall abate, on a daily basis, until such service is restored. Tenant agrees that it
     will not install any equipment which will exceed or overload the capacity of any utility facilities and that if any
     equipment installed by Tenant shall require additional utility- facilities, the same shall be installed at Tenant’s sole
     cost and expense in accordance with all applicable Legal Requirements, laws, regulations and ordinances and in
     accordance with plans and specifications to be approved in writing in advance by Landlord.

              Section 8.2       Heating, Ventilating and Air Conditioning. For the payment of Tenant’s Pro Rata
     Share of HVAC Charges, Landlord shall provide heat and air conditioning to the Premises from 5:00 a.m. to 11:00
     p.m., Mondays through Fridays, and from 7:00 a.m. to 9:00 p.m., Saturdays, Sundays, and holidays. Holidays (as
     hereinafter defined). If Tenant requires heat or air conditioning beyond the hours set fonh herein, Tenant shall give
     Landlord two (2) days advance notice of the hours such seivice will be used and shall pay Landlord the cost of
     operating the Shopping Center’s system at rates established by Landlord from time to time.

              Section 8.3       Heating, Ventilating, and Air Conditioning Charges.               Beginning on the
     Commencement Date. Tenant shall pay to Landlord, as additional Rent under this Lease, Tenanf s Pro Rata Share
     of HVAC Charges” (as Itereinafter defined). The term of ”HVAC Charges” means all of Landlord’s costs incurred
     or paid to provide heating, ventilating and air conditioning for the areas of the Shopping Center other titan the
     Common -Areas (such areas shall include all of the shops, but exclude the movie iheaue) including, without
     limitation, the cost of electricity, gas and water, the cost of Landlord's maintenance contract (if any), tmd
     maintenance and replacement of any of the equipment which provides the heating, ventilation and/or air
     conditioning to the Shopping Center. Any capita! expenditures, as defined by generally accepted ac-counting
     principles, comprising HVAC Charges shall be amortized over the useful life of the subject capital item, in
     accordance wiili generally accepted accounting principles. HVAC Charges shall not include the cost for a project in
     which the entire heating, ventilating and air conditioning system in the Shopping Center of such cost is replaced.
     Any HVAC Charges billed directly to tenants by the servicing utility company based upon tenants’ usage shall not
     be included in HVAC Charges.

               Section 8.4       Tenant’s Pro Rata Share. ’Tenant’s Pro Rata Share of HVAC Charges” shall mean the
     product of (i) HVAC Charges for each calendar year or partial calendar year (based on the number of days of such
     partial calendar year) during the Term multiplied by (ii) Tenant’s HVAC Percentage shown in Sections 1.1.21(d).

               Section 8.5      Payment of HVAC Charges. Beginning on the Commencement Date, Tenant shall pay
     to Landlord on account of Tenant’s Pro Rata Share of HVAC Charges equal monthly installments on the first day of
     each calendar month in advance, without demand or setoff (except if, and to the e.xtent. expressly permitted under
     this Lease), in an amount estimated from time to time by Landlord to be Tenant’s Pro Rata Share of HVAC Charges.
     Notwithstanding anything contained b Section 8.3 and iliis Section 8.5 to the contrary, for tlie first Operating Year,
     Tenant shall not be obligated to pay any increase in Controllable HVAC Charges (as hereinafter defined) which
     exceeds three percent (3%) of the Controllable HVAC Charges for calendar year 2013; and, beginning the second
     Operating Year and during the balance of the Term, Tenant shall not be obligated to pay any increase in
     Controllable HVAC Charges with respect to any Operating Year which exceeds three percent (3%) of the
     Controllable HVAC Charges for die immediately preceding Operating Year (the “HVAC Chaige Cap”). The
     HVAC Charge Cap shall be computed on a compounded and cumulative basis throughout the Term. Accordingly,
     if, for any one Operating Year to the following Operating Year, the increase in Controllable HVAC Charges is less
     than the HVAC Charge Cap, then, the difference may be applied to any future increase(s) from one Operating Year
     to the next Operating Yeaifs) such that the HVAC Charge Cap applicable to increases in Controllable HVAC
     Charges for future Operating Year(s) may be greater than such initial three percent (3%) HVAC Charge Cap, and,
     further, the amount of Controllable HVAC Charges that exceed such initial three percent (3%) HVAC Charge Cap


     LP 5142039.7 \ 28730-98-461
Case 18-00916         Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 36 of 54




     for an Operating Year may be included in the unused portion of the HVAC Charge Cap for a future Operating Year,
     until such -‘unused portion” of the HVAC Charge Cap is fully utilized. [Purely as an example, and onlv for
     purposes, of illustrating tlie foregoing: since the HVAC Charge Cap for Controllable HVAC Charges is three
     percent (3%), if Tenant’s obligations for Controllable HVAC Charges increased by 1-1/2% from the fourth
     Operating Year to the fifth Operating Year, and by 5-1/2% from the fifth Operating Year to the sixth Operating
     Year, then. Landlord shall have the right to require Tenant to pay up to a 4-1/2% increase in Controllable HVAC
     Charges from the fifth Operating Lease Year to the sixth Operating Lease Year by utilizing the -‘unused portion” of
     the 3% Operating Cost Cap from the fourth Operating Year to die fifth Operating Year (i.e. 1 -1/2% (3% + 1-1/2% =
     4-1/2%) Any ‘Tmused portion” of the HVAC Charge Cap (as adjusted to 4-1/2% would continue to be applied
     against any increase in Controilable HVAC Charges which exceed the initial 3% HVAC Charge Cap until the
     entirety of such “unused portion” has been fully applied]. "Controllable HVAC Charges” shall mean all HVAC
     Charges, other than (i) utility costs incumed by Landlord to provide heat, ventilation and air conditioning to the
     Shopping Center; and (ii) the amortization of capital expendihtres incurred to reduce HVAC Charges and/or which
     are required under any Legal Requirements not applicable to the Shopping Center as of the Date of this Lease. After
     the end of each calendar year Landlord uses for such purpose. Landlord shall furnish Tenant with a statement of the
     actual HVAC Charges paid or incurred by Landlord during such period, and there shall be an adjustment beftveen
     Landlord and Tenant within thirty (30) days after delivery of such statement with payment to, or repa.vment by (if
     Tenant is not in default hereunder) Landlord, as the case may require, so that Landlord shall receive from Tenant the
     precise amount of Tenant’s Pro Rata Share of HVAC Charges for such period. If Landlord maintains its books and
     records on a calendar year, or teller Fi.scal year as Landlord may from time to time determine, Landlord shall have
     the right, but not the obligation, to adjust the application of the HVAC Charge Cap and the method determining the
     amount of Controllable HVAC Charges” to reflect such calendar year or other fiscal year. The covenants of this
     Section shall survive the expiration or temiinatioo of fris Lease due to lapse of time or otherwise.

                                                    ARTICLE IX.
                                                LANDLORD’S COVENANTS

              Section 9.1        Repairs by Landlord, Except for the repairs, alterations, additions or replacements
     required in Section 10.1,7 to be perfonned by Tenant. Landlord covenants at its expense to keep the foundations,
     bearing walls, concealed plumbing sert'ing more than the Premises, concealed wiring serving the Premises (but
     excluding any wiring installed by Tenant), the e.xterior of the Premises and roof of the Premises, and the structural
     soundness ofexterior walls thereof(including the structural elements, if any, of Tenant's storefront, but, in all events
     excluding glass, plate glass and doors), in good order, repair and condition, unless any such work is required
     because of damage caused by any act, omission or negligence of Tenant, any employees, agents, invitees, guests,
     concessionaires, licensees, sublessees or contractors of Tenant or any of their respective employees, agents, invitees
     guests, concessionaires, licensees or contractors, or any person or entity claiming by, tlirough or under Tenant, in
     which event. Landlord shall make such repair and be reimbursed by Tenant for such repair, as additional Rent.
     Landlord shall not be required to commence any such repair until a reasonable time after Landlord receives written
     notice from Tenant tliat the same is necessaiy, which notice shall specifically reference the required repair. The
     provisions of this Section 9.1 shall not apply in the case of damage or destruction by fire or other casualty or a
     taking under the power of eminent domain, in which event the obligations of Landlord shall be controlled by Article
     XI. If Landlord’s failure to perform Landlord’s obligations under this Section 9.1 results in an imminent threat to
     the safety of persons or property, Tenant shall have the right, after giving Landlord reasonable prior notice of such
     condition (which notice may be verbal to Landlord or to Landlord’s property manager, if any), to fake reasonable
     measures to remediate such condition. Landlord shall reimburse Tenant for the reasonable cost expended by Tenant
     to remediate such condition within thirty (30) days from the date on which Tenant delivers to Landlord copies of
     paid invoices and statements, lien waivers, cancelled checks and such other evidence of such costs reasonably
     requested by Landlord. Except as otherwise provided in this Section 9.1, Landlord shall not be obligated to make
     repairs, replacements or improvements of any kind within the Premises, or any equipment facilities or fixtures
     contained therein or which exclusively serve the Premises, which shall be the sole responsibility’ of Tenant as
     provided in this Lease.

             Section 92        Quiet Enjoyment. Landlord covenants and agrees that so long as no Event of Default
     has occurred. Tenant’s peaceful and quiet possession of the Premises during the Term shall not be disturbed by
     Landlord or by anyone claiming by, through or under Landlord, subject to the terms and conditions of this Lease and


                                                                19
     LP 5142039.7\28730-9W64
Case 18-00916          Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                               Desc Exhibit A
                                                Page 37 of 54




     to any mortgages, trust deeds, ground or underlying leases, agreements and encumbrances to which this Lease is or
     may be subordinated.

               Section 9.3      Environmental Condition of Shopping Center and Premises. Landlord represents and
     warrants to Tenant that as of the date of the Lease. Landlord has not received any notice that the Shopping Center is
     in violation of any Hazardous Materials Laws (as hereinafter defined). "‘Hazardous Materials Laws" as used herein
     means the Comprehensive Environmental Response, Compensation and Liability' Act. any so-callcd “Superftmd” or
     "Superlien” law, the To-xic Substances Control Act, and ever}- other federal, state, or local statute, law, ordinance,
     code, rule, regulation, order, or decree regulating, relating to, or imposing liability or standards of conduct
     concerning any Hazardous Materials, as now or at any time hereafter in effect.

              Section 9.4         Tenant’s Exclusive.

               9.4.1    Subject to the terms and conditions set forth in this Section 9.4. Landlord covenants and agrees
     that, during tlie Term, and so long as. and provided that, Tenant is operating within substantially the entirety of the
     Premises for the Permitted Health Club Use, Landlord shall not lease, assign, license, sell, rent or permit any space
     in the Shopping Center to be occupied for (i) the operation of a health club for adults; (ii) the providing of physical,
     occupational or massage therapy; (iii) weight and aerobic training; or (iv) racquet sports (collectively, “Tenant’s
     Exclusive Uses"). In no event shall Tenant’s Exclusive Uses include, nor shall Landlord be precluded from leasing,
     assigning, licensing, renting or permitting any space in the Shopping Center to be used or occupied for, the operation
     of an office or other facility that offers physical or occupational therapy by a medical doctor. The terms of this
     Section 9.4.1 shall also not apply to: (x) any tenant, subtenant or other occupant of the Shopping Center operating
     under a lease, sublease or license agreement which is dated prior to the Date of this Lease and listed on Exhibit M (a
     “Pre-Existing Lease’’); (y) any renewals or extensions of the tenn of any Pre-Existing Lease; or (z) any successors,
     assignees or sublessees of any tenant under any Pre-Existing Lease.

               9.4.2    if; (i) the terms of Section 9.4.! shall be violated by Landlord; (ii) Tenant shall then be operating
     within substantially the entirety of the Premises for the Health Club Use; and (iii) Tenant shall not then be in default
     (beyond any applicable cure period) of any material pi-ovisions of this Lease, titai, and only then. Tenant shall have
     tlie right to exercise any and all equitable remedies available to Tenant for Landlord’s violation of Section 9.4,1
     including tlie right to seek injunctive relief, and, during the period in which the terms of Section 9.4.1 have been
     violated by Landlord, the amount due and payable by Tenant as and for Monthly Base Rent shall be reduced by fifty
     percent (50%) during the period in which such violation continues, which reduction shall not exceed twelve (12)
     months of Monthly Base Rent. If the circumstances and conditions described in clauses (i), (ii) and (iii) continue for
     more than twelve (12) consecutive months, then, so long as Tenant shall not then be in default (beyond any
     applicable cure period) of any material provisions of this Lease (a default arising out of Tenant’s failure to pay any
     Monthly Base Rent then being due and payable being deemed to constitute a default of a material provision of this
     Lease for pmposes of this Section 9.4.2), Tenant shall have the right to terminate this Lease by giving Landlord
     written notice of such termination pursuant to this Section 9.42 within thirty (30) days immediately following the
     end of such uvelve (12)-consecutive month period. If this Lease is not terminated by Tenant in accordance with the
     immediately preceding sentence, then, (x) Tenant shall be deemed to have waived "its right to terminate this Lease
     pursuant to this Section 9.4.2, (y) Tenant shall have no right to terminate this Lease as a result of the subject
     violating by Landlord of the terms of Section 9.4.1, and (z) Tenant’s obligation to pay full Monthly Base Rent shall
     be reinstated as of the day immediately following the end of such ttvetve (12)-consscmivc month period.

               9.4 J     The provisions of Section 9.4.1 shall automatically terminate and be of no further force and affect
     (i) if any action or proceeding is commenced against Landlord for an alleged anti-trust or other unfair ttade violation
     arising as a result of the provisions of Section 9.4.1; or (ii) any court of law has entered into a preliminary or final
     injunction or order voiding or nullifying the provisions of Section 9.4.1.

               9.4.4    Anything to the contrary contained in Section 9,4.1 nottvithstanding. Tenant shall have no remedy
     for a violation ofSection 9.4.1 if: (i) a tenant, subtenant or occupant of the Shopping Center violates a provision of
     its lease, sublease or license agreement (as the case may be) regarding its premises, which eitiier does not permit or
     specifically prohibits the operation of such premises for the Tenant’s Exclusive Uses; (ii) Landlord provides notice
     of the lease, other sublease or license agreement (as the case may be) violation to such otiier tenant or occupant; and
     (iii) Landlord commences an action (or arbitration, if required by such lease or license agreement) against such other

                                                                20
     LP 5142039.7 \ 28730-98464
Case 18-00916           Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                               Desc Exhibit A
                                                Page 38 of 54




     tenant, subtenant or otlier occupant (as the ca.se may be), and, thereaften uses diligent and good foith efforts to
     enforce its rights under such lease, sublease or license agreement (as tlie case may be) and to obtain Judicial Relief,
     ror purposes of this Section 9,4.4, ‘’Judicial Relief’ shall mean a temporar>' restraining order, preliniinaiy
     injunction, order of eviction, other court order, or order resulting from an arbitration proceeding enjoining the
     violation of Section 9.4.1; provided, however. Landlord shall not be required to appeal anv adverse decision denvina
     Judicial Relief,                                                                           '                         “

                                                     ARTICLE X.
                                           TENANT’S ADDITIONAL COVENANTS

              Section 10,1     Affirmative Covenants. Tenant covenants and agrees at its sole cost and expense at all
     limes during the Term, such further time as Tenant occupies the Premises or anv part thereof and such further time
     as indicated below;

              10.1.1 To promptly perfonn all of the obligations of Tenant sat forth in this Lease and to pay when due
     the Annual Base Rent, Tenant’s Pro Rata Share of Operating Costs, Tenant’s Pro Rata Share of Real Estate Taxes
     and Tenant’s Pro Rata Share of HVAC Charges and any and all other Rent which by the tenns of this Lease are to
     be paid by Tenant. All Rent and other charges to be paid by Tenant under this Lease shall be paid to Landlord
     without any setoffs or counterclaims whatsoever (except if. and to the extent, expressly permitted under this Lease)
      The foregoing covenant shall survive the expiration or termination of this Lease'due to the lapse of time or
     otherwise.                                                                                           ^

                10.1.2 To occupy and use the Premises only for Tenant’s Use described in Section 1.1.16, and for no
     other uses or puiposes; subject to Force Majeure (as hereinafter defined) or any fire or otlier casualty oFremodelina
     of the Premises for a reasonable duration, to continuously operate its business in the Prcmise.s for Tenant’s Use
     described in Section 1,1.16 under Tenant’s Trade Name or another trade name as may be adopted by Tenant from
     tinie-lo-time so long as such changed trade name is not offensive and is consistent with the operation of tlie
     Shopping Center m accordance with the operation of Comparable Properties; and to conduct its business at all times
     in a first class and reputable manner. Tenant shall give Landlord at least ninety (90) days prior written notice (the
     ■‘Change ofUse Notice”) if Tenant intends to change the use of the Premises to any use constituting Other Pennitted
     Retail Uses. “Other Pennitted Retail Uses” shall mean any retail uses permitted by applicable Legal Requirements
     and which (i) do not violate any restrictions recorded against title to the Property, or any portion thereof (ii) do not
     violate any Existing Exclusives (as hereinafter defined) exclusive or Future Exclusive Rights (as defined in Section
     102.4) existing as of the date Landlord receives the subject change of Use Notice; (Hi) do not compete with anv
     primary business or use being conducted by another tenant of the Shopping Center as of the date Landlord receives
     the subject Change of Use Notice; (iv) are not for any of the uses or purposes designated as “Prohibited Uses” on
     gchibuL; and (v) are consistent and in accordance with retail businesses conducted in Comparable Properties. For
     purposes of this Section 10.1.2, a business of another tenant in the Shopping Center shall be deemed to be a
     ‘•primary business” of such other tenant if. at least fifteen percent (15%) of the square footage of the space leased
     occupied by such otha- tenant is used for such business.

               10.1.3   Intentional ly omitted.

               10.1.4 Subject to Force Majeure or any fire or other casualty, to initially open for business no later than
     the date (the “Required Opening Date”) that is one-hundred twenty (120) days after the Commencement Date, and
     to continuously operate at all times during the Term in accordance with Section 10.1.2.

               l().l .5 To conform to all rules and regulations which Landlord may reasonably make in the management
     and operation of the Shopping Center (a copy of the current rules and regulations are attached hereto and made a
     part hereof as gxhjbit.I), and require such conformance by Tenant’s employees, agents, contractors, guests, invitees,
     permitted sublessees, concessionaires and licensees or any person or entity claiming by. through or under Tenant-
     provided, however (i) Landlord shall enforce any such rules and regulations against Tenant in a non-discriminatoiy
     manner with respect to other similarly situated tenants, and (ii) no future rules or regulations shall materially
     interfere with the right of Tenant to operate its business in the Premises in accordance with this Lease; to receive and
     deliver goods and merchandise only in the manner and at such times and in such areas as may be designated by
     Landlord; to keep all drains inside the Premises clean; and to store all trash and garbage in adequate containers

                                                               21
     [,P 5142039.7 \2«7J0-9S464
Case 18-00916          Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 39 of 54




     within the Premises which Tenant shall maintain in a neat and clean condition so as not to be visible to members of
     the public shopping in the Shopping Center, and so as not to create any health or fire hazard. Tenant shall not bum
     any trash or garbage at any time in or about the Shopping Center. Tenant shall attend to the daily disposal thereof
     in dumpsters provided by Landlord at the Shopping Center, and in the manner designated by Landlord. Landlord
     shall provide services and facilities for trash pickup, the cost of which shall be included as an Operating Cost. If the
     Premises are permitted to be used for die sale of food. Tenant shall maintain any and all grease traps in good
     condition and repair.

               10.1.6 Except for repairs required in Section 9.1 to be performed by Landlord, to keep the Premises,
     including, but not limited to, all entrances, vestibules, paititions, windows and window frames, moldings, glass
     doors, lighting, HVAC equipment, which are located in the Premises or otherwise exclusively serve the Premises or
     any portion thereof, fixtures and equipmait, fire extinguishers, any security screen, non-structural wall and/or the
     door and door frames of Tenant’s storefront (the installation of which shall be subject to Landlord’s approval) and
     fixtures and displays (including show windows and signs) clean, neat and safe, and in good order, repair and
     condition (including all necessary replacement, painting and decorating), and to keep all glass, including that in
     windows, doors, store fronts, fixtures and skylights, clean, neat and safe and in good order, repair and condition, and
     to promptly replace glass which may be damaged or broken with glass of the same quality, damage by fire or other
     casualty covered by Landlord’s insurance or any w’ork required because of damage caased by any act, omission or
     negligence of Landlord or Landlord’s employees, agents or contractors excepted. If, in an emergency, it shall
     become necessary to promptly make any repairs or replacements required to be made by Tenant, pursuant to this
     Section 10.1.6 or Section 10.1.7, Landlord may enter the Premises and proceed to make such repairs or replacements
     and pay the cost thereof. In the case of emergency, Landlord shall attempt to give notice to Tenant of such repairs
     or replacements by Tenant (which notice may be verba!) as is reasonable under the circumstances. Tenant shall
     reimbur.se Landlord for the cost of any such repairs or replacements within thirty (30) days after Landlord renders a
     bill to Tenant, which bill shall be accompanied by copies of paid invoice and statements, lien waivers, cancelled
     checks and such other evidence of such costs reasonably requested by Tenant.

               10.1.7 To make all repairs, alterations, additions or replacements to the Premises and all mechanical,
     electrical and plumbing systems located within and serving only, the Premises, or which were installed by Tenant, in
     accordance with Legal Requirements first enacted or applicable to the Premises subsequent to the Date of this Lease,
     or fire underwriters or underwriters’ fire prevention engineers and to keep the Premises equipped with all safety
     appliances specifically required because of Tenant’s Use; to procure any licenses and permits required for Tenant’s
     Use; and to comply with ali Legal Requirements directly related to, or governing the operation of, Tenant’s
     business, and the reasonable recommendations and requirements of Landlord’s insurance cturiers and their
     underwriters.

               10.1.8 To promptly pay when due the entire cost of any work in the Premises undertaken by Tenant,
     including, without limitation. Tenant’s Work, so that the Premises shall at all times be free of liens for labor and
     materials; to procure all necessary permits before undertaking such work; to do all work in a first class, good and
     workmanlike manner employing new materials of good quality; if Landlord determines, in Landlord’s sole
     discretion, that there is possible union or labor strife or potential protest due to the u.se of non-union labor, then.
     Tenant upon notice from Landlord, shall be required to have ail work completed only by licensed union contractors
     previously approved in writing by Landlord; to comply with all governmental requirements, and to defend (with
     counsel reasonably satisfactory to Landlord), indemnify and save Landlord, Landlord’s Agent, and any Mortgagee
     and their respective members, managers, partners, officers, directors, shareholders, employees and agents
     (collectively and individually, “Owner’s Entities”) harmless and indemnified from all liability, injury, loss, cost,
     damage and expense (including but not limited to, reasonable attorneys’ fees and expenses) in respect of injury to. or
     death of, any person, or damage to, or loss or destruction of, any property occasioned by or growing out of such
     work. Tenant shall not commence any work, alterations or improvements in the Premises which affects or may
     affect the structure, structural elements or any mechanical systems or equipment of any building In the Shopping
     Center or which requires the issuance of a building or other permit or license under applicable Legal Requirements,
     until Tenant has delivered to Landlord evidence of builder’s risk insurance in amount, form and issued by a
     company reasonably satisfactory to Landlord. Landlord’s contractor shall perform such supervision. Tenant shall
     make such revisions to the work requested by Landlord’s contractor, and Landlord nor Landlord’s contractor shall
     be liable for the adecpiacy or completeness of Tenant’s plans or any of such work. The foregoing covenants shall
     survive the expiration or termination of this Lease due to the lapse of time or otherwise.

                                                                00
     LP S142039.7 \ 28730-98464
Case 18-00916          Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                                Page 40 of 54




                 10.1.9 To maintain in responsible companies approved by Landlord, public Habili^ insurance on the
      Premises during the Tenn of this Lease, insuring Tenant as well as Landlord and its agents providing property
      management or advisoiy' services to the Shopping Center as designated by Landlord, including Landlord's Agent
      (collectively, Property Managers' ) and any Landlord's Mortgagee as additional named insureds thereunder, firom
      and against all claims, demands or actions for injury to or death of one or more persons in an amount of not less tlian
      52,000,000 per occurrence and for damage to propertj' with a deductible of no more than 51,000 and in an amount
      not less than 5500,000 made by or on beltalf of any persons, finn or corporation, arising from, related to, or
     connected with the conduct and operation of Tenant's business in the Premises and the businesses of all of Tenant’s
     sublessees, concessionaires and licensees (Landlord shall have the right to direct Tenant to increase such amounts
      whenever Landlord considers them inadequate) and, in addition, and in like amounts, covering Tenant's contractual
      liabiltty under the hold harmless provisions contained in this Section 10,1.9; to cany' like coverage t^ainst loss or
     damage by boiler or compressor or interna! explosion of boilers or compressors, if there is a boiler'or compressor in
     or senring the Premises; to maintain plate glass insurance covering all plate glass in the Premises: to maintain all-
     risk insurance including but not limited to, fire, vandalism and malicious mischief, water and sewer backup or
     leakage, and sprinkler leakage, extended coverage, covering all of Tenants equipment, stock-in-trade, trade and
     other fixtures, furniture, fiimishings, floor coverings and all other items of personal property of Tenant located on or
     within the Premises to the extent of one hundred percent (100%) of their replacement cost naming Landlord, the
     Prepay Managers, and Landlord’s Mortgagee as additional named insureds; and, at any time that any portion of tlie
     Premises is being used for the sale, display, distribution or serving of alcoholic liquors (witliin the meaning of the
     Illinois Liquor Control Act. as or hereinafter amended) to maintain, at least ten (10) days before the commencement
     of any such activity- and continuously thereafter, liquor liability insurance in form and substance and with insurers
     satisfactory to Landlord, with total limits of liability for bodily injuiy'. loss of means of support and property damage
     because of each occurrence of not less than Three Million Dollars (53,000.000.00), or such greater amounts as
     Landlord may designate. Such liquor liability- insurance shall insure Landlord, Landlord’s Agent, and anv and all
     other Owner’s Entities against any and all liability by virtue of the Illinois Liquor Control Acf any amendments or
     supplements thereto, or any kindred legislation concerning the use, sale or giving away of alcoholic liquors. During
     ^y time that the required liquor liability insurance is for any reason not in force, then, during all and any arch
     times, no sale, merchandising, transfer, giving away, or exchange of so called “alcoholic liquors” shall be made by
     Tenant in. upon or from any part of the Premises. Tenant shall procure and maintain, at its expense, business
     interruption or extra expense insurance with coverage limits not less than those carried by- a reasonably prudent
     tenant subject to Landlord’s approval and naming Landlord, and Landlord’s Mortgagee as additional named insureds
     but in no event less than the applicable Annual Base Rent. All insurance to be procured and maintained by Tenant
     pursuant to this Section 10.1.9 shall; (i) be in a form, and carried with responsible companies with a general policy
     rating of “.A” or better and a financial class of VH or better assigned by A.M Best Company. Inc. authorized to do
     business in the state in which the Premises are located, each satisfactory to Landlord and its Mortgagee; (it) provide
     that any release fi-om liability or waiver of claim for recoveiy entered into in writing by the insured or any additional
     insured prior to any loss or damage shall not affect the validity of such policy or the right of any insured or
     additional jnsircd to recover thereunder; (iii) contain a waiver of subrogation clause in foim and content satisfactory
     to Landlord; (iv) provide that it will not be subject to cancellation, non-renewal, reduction or other change except
     after at least thirty (30) days’ prior written notice to Landlord; and (v) name Landlord, the Property Managers and
     Landlord’s Mortgagee as additional named insureds thereunder. The policies or duly executed certificates for the
     same (which shall evidence the insurer’s waiver of subrogation) together with satisfactory evidence of the pay ment
     of the premium thereon, shall be deposited with Landlord on or before the Commencement Date and, upon renewals
     or replacements of such policies, not less than thirty (30) days prior to expiration of the term of such coverage if
     Tenant fails to comply with such requirements. Landlord may (but shall have no obligation to) obtain such insurance
     and keep the same in effect, and Tenant shall pay Landlord as additional Rent due hereunder the premium cost
     thereof upon demand.

               lO.i.lO That Landlord and the other Owner’s Entities shall not be liable for, and Tenant shall not be
     entitled to an abatement of rent in respect of, and, to the extent permissible by state law, Tenant waives all claims for
     damage to Tenant’s property sustained by Tenant or any person or entity claiming by, through or under Tenant
     resulting from any accident or occurrence in or upon the Premises or the building of which they shall be a part, or
     any other part of the Shopping Center, including, but not limited to: (a) any equipment or appurtenances becom^no
     out of repair; (b) Landlord’s failure to keep such building or the Premises in repair; (c) injury done or occasioned by
     wind, water or other natural element; (d) any defect in or failure of plumbing, heating, ventilating or air conditioning
     equipment, electric wiring or installation thereof, gas, water and steam pipes, stairs, railings, elevators, escalators or

                                                                23
     LP 5142039.7 \ 28730-98-tM
Case 18-00916         Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 41 of 54




      walks; (e) broken glass; (f) the backing up of any sewer pipe or downspout; (g) the discharge from any automatic
      sprinkler system; (h) the bursting, leaking or nmning of any tank, tub, washstaiid, water closet, waste pipe, drain or
      any other pipe or tank in, upon or about the Premises or the building of which the Premises are a part; (i) the escape
      of steam or hot water; G) water, snow or ice being upon or coming through the roof, skylight, trapdoor, stairs, walks
      or any other place upon or near such building or the Premises, or otherwise; (k) the falling of any fixture, plaster or
      stucco; and (1) any act. omission or negligence of Landlord, its beneficiaries or any of their authorized agents or
      employees, other tenants in the Shopping Center or of other persons or occupants of such buildings or of adjoining
      or contiguous buildings or of owners of adjacent or contiguous property-.

                10.1. n To permit Landlord, Landlord’s Agent, any other Owner’s Entities designated by Landlord and
      Landlord’s Mortgagees, to enter the Premises at reasonable limes (except, in case of an emergency, at any time) for
      tlie purpose of inspecting the Premises, or making repairs, additions or alterations thereto or to the'building in which
      the Premises are located, and of showing the Premises to (i) prospective purchasers, lenders and other persons
      having a legitimate interest in inspecting the Premises, and, during the last twelve (12) months of the Tenti, to
      prospective tenants. The provisions of this Section 10.1.11 shall not be construed to impose any obligation upon
      Landloid for the maintenance, repair or alteration of the Premises, Common Areas or Shopping” Cent» except as
      othenvise set forth in this Lease. In the event Tenant requests that Landlord perform services after regular business
      hours. Tenant shall be deemed to have agreed to pay ail overtime charges in connection therewith.

                10.1.12 To remove, at Tenant’s sole cost and expense, at the expiration or temiination of this Lease due to
      the lapse of lime or otheiwise. all of Tenant’s goods and effects as are not permanently affixed to the Premises; to
      remove Tenant’s signage; to remove all of tlie alterations and additions made by Tenant as Landlord may request; to
      repair any damage caused by such removals; to deliver all keys for and all combinations on all locks, safes and
      vaults in the Premises to Landlord; and to peaceably yield up the Premises and all alterations and additions thereto
      (except such as Landlord has requested Tenant to remove) and all pennanently affixed decorations (excluding
      Tenant’s trade fixtures), affixed partitions, heating, ventilating and cooling equipment, and other equipment and
      floor coverings, all of which are permanently affixed to the Premises, which shall thereupon become the property- of
      Landlord without any payment to Tenant, in clean and good order, repair and condition, damage by fire or other
      casualty and reasonable wear and tear excepted. Any personal properly or trade fixtiues of Tenant not removed
      within ten (10) days following such expiration or termination shall, at Landlord’s option, become the property of
      Landlord without payment to Tenant. Tenant waives all rights to notice and all common law and statutory claims
      and causes of action against Landlord subsequent to such ten (lO)-day period. The foregoing covenants shall
      surv'ive the expiration or termination of this Lease due to the lapse of time or otherwise.

              10.1.13 To remain fiiliy obligated under this Lease notwithstanding any assignment or sublease or any
      indulgence granted by Landlord to Tenait, Tenant’s assignee, sublessee or guarantor of Tenant’s rights hereunder. '

              10.1.14 To give Landlord prompt written notice of any accident, casualty, damage or other similar
      occurrence in or to tlie PremLses or the Common Areas of which Tenant has knowledge.

               10.1.15 Intentionally Omitted.

                10.1.16 To install, maintain and keep in good repair at Tenant’s sole cost and e.\pense and, except as
      otherwise provided in this Section 10.1.16, in accordance with the Sign Criteria (attached as Exhibit G1 as amended
      by Landlord from time to time, all signs bearing Tenant’s Trade Name on the Premises, signs visible from outside of
      the Premises, and Tenant’s sign panels on the Shopping Center monument and pylon signs referred to in this Section
      10.1.16. Landlord approves the size and style concepts on the sign rendering attariied as Exhibit H. provided,
      however, that the specific details (e.g. illumination and method for attachment) for Tenant's building signage shall’
      be subject to Landlord’s approval, which approval Landlord shall not unreasonably withhold. Tenant shall have the
      right to install signage that is not in accordance with the Sign Criteria, as amended by Landlord from time to time, so
      long as such signage complies with Legal Requirements, and Landlord gives Tenant written approval of such
      signage, which approval shall not be unreasonably withheld or delayed. Upon the expiration or termination of this
      Lease due to lapse of time or otherwise. Tenant shall remove Tenant’s signs and any other sign permitted by
      Landlord and Tenant shall repair any damage to the building or Shopping Center caused thereby. Prior to the
      Cominencement Date, Landlord, subject to all signage codes and ordinances and other applicable Legal
      Requirements, shall (i) either replace or renovate the existing parking sign near the garage entrance on Webster

                                                                24
      LP 314M39.7 \ 28730-98464
Case 18-00916             Doc 1-1      Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                                Page 42 of 54




     Avenue, and (ii) replace or renovate the existing monument sign at the Clybouni Avenue entrance of the Sltopping
     Center. Tenant shall have the right, subject to signage codes and ordinances and all other applicable Legal
     Requirements ^but shall not be obligated) to have (1) identification pane) on each of such .signs. Tenant shall
     reimburse Landlord, as additional Rent, for fifty percent (50%) of the costs incurred by Landlord to replace or
     renovate such existing signs; provided, however. Tenant shall not be obligated to reimburse Landlord for such costs
     if,, immediately prior to such replacement or renovation. Tenant does not have an identification panel on the sign
     which is being replaced or renovated. Tenant shall pay such reimbursement to Landlord within thirty (30) days from
     the date Landlord delivers to Tenant reasonable evidence of the costs so incurred by Landlord. In the event that
     Landlord erects a monument or pylon sign in addition to the existing pylon sign at the Clyboum entrance of the
     Shopping Center, or if Landlord replaces such existing pylon sign with a pylon or other sign tliat provides for more
     tenant signage space or panels than such existing pylon sign, then. Tenant shall be allowed, during the term of this
     Lease, to maintain one sign panel on such additional monument or pylon sign, or such replacement of the existing
     pylon sign, as the case may be. The exact size and location of such panel shall be detennined by Landlord in
     Landlord’s sole discretion. Tenait shall only be allowed to advertise the trade name of its business as identified in
     Section 1.1.6 herein on its sign panel. Upon Landlord’s receipt and approval of Tenant’s "copy” for the sign panel.
     Landlord shall be responsible for installing the sign panel on the pylon sign. Landlord shall thereafter be responsible
     the ongoing maintenance and repair of said panel, subject to reimbursement as Opersiting Costs as provided in
     Section 5.3.

                10.1.17 Tenant acknowledges that Tenant has elected not to install soundproofing between the Premises
     and adjoining space in the Shopping Center. Tenant covenants to keep and operate the Premises, and all equipment
     located in the Premises: (i) free of vibration which may be transmitted beyond the Premises; and (ii) free of any
     sounds at a level exceeding 80 decibels (dBs) provided; however, if, at any time. Landlord notifies Tenant of
     complaints about the intrusion of vibration or sound or noise emanating or transferring from the Premises exceeding
     60 decibels from other tenants in tlie Shopping Center then. Tenant shall either immediately cease all activities
     generating any such vibration, sound or noise, or, at Tenant’s sole cost and expense, install or otherwise utilize in the
     Premises such insulation, sound isolation or sound attenuation applications as necessary to absorb any such
     objectionable vibrations or noise, and to prevent such objectionable vibrations or sound or noise at a level exceeding
     60 decibels (dBs) from being emanated or transferred from the Premises. In addition, Tentmt acloiowledges that
     loud music or other loud noises may emanate from adjoining space into the Premises, and Landlord sirall have no
     liability to Tenant because of same.

               Section 10.2     Negative Covenants. Tenant covenants and agrees at all times during the Temi and such
     further time as Tenant occupies the Premises or any part thereof:

               10.2.1 Not to injure, overload, deface, or otherwise harm the Premises or the Shopping Center; nor
     commit any nuisance; nor unreasonably annoy owners or occupants of neighboring property; nor use the Premises
     for any extra-hazardous purpose or in any manner that will suspend, void or make inoperative or increase the cost of
     any policy of insurance maintained by Landlord on the Shopping Center; nor bum any tra^ or refuse within the
     Shopping Center; nor sell, display, distribute or give away any alcoholic liquor or beverages (provided, however, if
     the Premises is being operated for the Health Club Use, then, Tenant shall have the right to sell, display, distribute or
     give away alcoholic liquor or beverages to patrons of the heafth club facility if, and so long as, (i) Tenant maintains
     liquor liability insurance in accordance with and as required by. Section 10.1.9, and (ii) the sale or distribution of
     alcoholic liquor or beverages does not violate any Existing Exclusives); nor penmit or cause odors to emanate or be
     dispelled from the Premises; nor solicit business in the Common Areas nor distribute advertising materia! to, in or
     upon any Common Areas; nor sell, distribute or give away at^^ product or service which tends to create a nuisance in
     the Common Areas; nor make any use of the Premises which is improper, offensive or contrary to any Legal
     Requirements nor conduct or permit any liquidation, going-out-of-business, bankruptcy, fire, or auction sales in the
     Premises; nor use any advertising medium such as handbills, flashing lights, searchlights, signs, loud-speakers,
     phonographs, sound amplifiers or audio video receiving equipment in a manner to be seen or heard outside of the
     Premises other than Tenant’s sign approved by Landlord; nor load, unload or park any truck or other delivery'
     vehicle in any area of the Shopping Center other than the area designated therefore by Landlord; nor use any
      vestibule or entry of the Premises, sidewalks, walkways or Common Areas of the Shopping Center for the storage or
      disposal of trash or refuse or the keeping or displaying of any merchandise or otlier object, including, but, not
      limited to, the use of any of the foregoing for any newsstand, cigar stand, sidewalk shop or any business occupation
      or undertaking (such uses of such areas being reserved to Landlord and its designees); nor operate any heating or

                                                                25
      l.r 5 i-!2C39.7'. 28730-98464
Case 18-00916          Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                               Desc Exhibit A
                                               Page 43 of 54




     cooling devices, other than the HVAC system in place at the commencement of this Lease; nor place any fence,
     structure, barricade, building, improvement division rail or obstruction of any type or kind on any part of the
     Common Areas; nor use the courts and walks for any purpose other than pedestrian traffic; nor install or use any
     sign or other advertising device on the exterior of the Premises other as approved by Landlord in writing; nor use or
     permit the use of any portion of the Premises as living quarters, sleeping apartments or lodging rooms; nor do or
     permit waste or a nuisance upon the Premises nor any act tending to injure the reputation of tlie Shopping Center. If
     Tenant does any act or uses the Premises in such a manner as will increase the cost of .my policy of insurance
     maintained by Landlord on the Shopping Center, then, without prejudice to any other remedy'available to Landlord
     hereunder or at law or in equity for such breach. Landlord shall have the right to require Tenant to pay as additional
     Rent hereunder the amount by which the premiums for such insurance are increased as a result of such use.

               10.2.2 Except for Interior Alterations (as hereinafter defined), not to make any alterations or additions in
     the Premises nor permit the making of any holes in the walls, partitions, ceilings, or floors; nor place any load on
     any floor in the Shopping Center or Premises which exceeds the floor load per square foot which such floor was
     designed to cany'; nor permit any roof penetrations or alterations to the heating, ventilating or air conditioning
     system or the sprinkler system; nor install any electrical equipment which overloads the electrical panel to the
     Premises; nor permit the painting or placing of any e.xterior signs, placards or other advertising media, awnings,
     aerials, antennas, or tlie like, svithout on each occasion obtaining the prior written consent of Landlord, which
     consent shall depend in part upon Landlord's review and approval by Landlord of plans and specifications which are
     deemed necessaiy or appropriate by Landlord, and on each occasion complying with all applicable statutes,
     ordinances, regulations, codes and Landlord’s sign and design criteria. If Landlord consents to any roof penetration
     or alterations to the heating, ventilating or air conditioning system or tlie sprinkler system, Tenant shall cause such
     penetration or alterations to the heating, ventilating or air conditioning system or the sprinkler system to be made
     under and pursuant to the supervision of Landlord’s roofing contractor or HVAC or sprinkler system contractor, as
     applicable, at Tenant’s sole cost and e.\pense. As used in this Section 10.2.2, 'Interior Alterations’" means any
     alterations or additions which (i) do not affect the structure, structural elements or any mechanical systems or
     equipment of any building in the Shopping Center, and (ii) are not visible from the Common Areas, and (iii) the cost
     of such alterations or additions, in any one project, does not exceed S 100,000. Tenant shall give prior written notice
     to Landlord of any proposed alterations or additions referenced in clauses (i) or (ii) of this Section 10.2,2.

              10.2.3 Except as otherwise provided in this Section 102.3, not to assign, sell, mortgage, pledge,
     hypothecate or in any manner transfer or encumber this Lease or any interest therein by operation of law or
     otherwise, and not to assign this Lease or sublet the Premises or any part or parts ttiereof, or permit occupancy by
     anyone with, tlirough or under it without the prior written consent of Landlord, which consent Landlord shall not
     unreasonably withhold or delay. In connection with its review of a proposed sublease or assignment, Tenant shall
     provide Landlord with a copy of tlie proposed sublease or assignment (as applicable) agreement and financial
     infonnation from the proposed subtenant or assignee (as applicable) acceptable to Landlord. In granting or denying
     any such consent. Landlord shall not be deemed to have unreasonably withheld its consent should Landlord take into
     consideration the following non-exhaustive list of factors: (i) the business reputation, financial condition, and/or
     creditworthiness of the proposed transferee, subtenant or assignee; (ii) any required alteration of the Premises; (iii)
     the intended use of the Premises by the proposed transferee, subtenant or assignee (which use shall be limited to the
     Health Club Use or other Permitted Retail Uses); and (iv) any other reasonable factors which Landlord shall deem
     relevant with respect to any assignment or subletting shall not waive the necessity for consent to any subsequent
     assignment or subletting. Tenant shall pay to Landlord all of Landlord’s costs which are incurred in reviewing
     Tenant’s request for such consent, including, but not limited to. Landlord’s attorneys’ fees and e.xpenses. If TenaM
     requests Landlord’s consent to an assignment of the Lease or to a sublease of all or a portion of the Premises,
     Landlord may, at Landlord’s sole and exclusive discretion, in lieu of granting such consent or reasonably
     withholding tire same, require that Tenant cause the proposed assignee or sublessee to enter into a direct lease with
     Landlord on the proposed terms of the assignment or sublease (as the case may be). Effective on the effective date
     of said direct lease with the proposed assignee or sublessee, this Lease shall terminate as to that portion of die
     Premises which is the subject of such direct lease. If, as a consequence thereof, this Lease terminates only as to a
     part of the Premises, the Annual Base Rent and Additional Rent for the remaining Operating Years or portions
     thereof shall be adjusted based upon the square footage of the part subleased. If this Lease is assigned, or if the
     Premises or any part thereof are sublet or occupied by anyone other than Tenant, Landlord may collect any and all
     rent and other charges from the assignee, subtenant or occupant and apply the net amount collected to the rent and
     other charges due hereunder, but no such collection shall be deemed a waiver of the covenant herein against

                                                               26
     LP 5142039.7 \ 28730-98464
Case 18-00916           Doc 1-1          Filed 11/20/18 Entered 11/20/18 16:23:21                               Desc Exhibit A
                                                  Page 44 of 54




     assignment and subletting, or the acceptance of the assignee, subtenant or occupant as tenant, or a release of Tenant
     from the complete perforniance by Tenant of the terms, covenants and conditions of this Lease. Notwithstanding
     anything contained in this Lease to the contrary, no transfer, assignment or subletting, inclusive of a Permitted
     Transfer (as liereinafter defined), whether or not consented to by Landlord, shall: (x) relieve Tenant of its obligations
     hereunder, and Tenant shall continue to be liable as a principal and not as a guarantor or surety, to the same extent as
     though no transfer, assignment or sublease had been made, or (y) relieve Guarantor of its obligations under the
     Guaranty {as hereinafter defined).

     Notwithstanding anything to the contrary contained in tliis Section 10.2.5. Tenant sliall have the rialil. at any time
     during the Term without the consent of Landlord to:

                                   (1)     assign this Lease or sublet the Premises to: (1) any subsidiary', parent or
                         affiliated corporation of Tenant: (I") any entity' resulting from the reorganization, merger or
                         consolidation affecting Tenant: or (3) any person, firm or corporation acquiring substantially all of
                         Tenant’ stock or assets;

                                   (U)     assign this Lease or .sublet the entirety' of the Premises to an affiliated entity or
                         third party who intends to operate the Premises as a health club facility: or

                                 (ill)    sublease up to 5.000 square feet of the Premises, provided that Tenant’s right to
                         sublease up to such square footage pursuant to this clause (III) shall be subject to the following
                         requirements;

                                            (A)      if the subleased space is to be separately demised from the balance of
                                    the Premises, such separate dcmi.se is perforaied and maintained in accordance with
                                    Legal Requirements, and

                                             (B)     the use of the subleased space by the suble.ssee is related to the
                                    operation of Tenant’s business in the balance of the Premises for the Health Club Use.

     Any rtansfer under clauses (1), (H) or (III) above shall be refeired to as “Permitted Transfer” wid. in the event of a
     Permitted Transfer, Tenant sliall promptly notify Landlord of such assignment or subletting (as the case may be),
     and provide Landlord with copies of the applicable transfer documents.

               10.2.4 Not to operate or use, or permit or suffer to be operated or used, all or any part of the Premises for
     any of the uses or purposes designated as "Prohibited Uses” on Exhibit L. or any other use or purpose other than
     Tenet’s Use permitted hereunder nor any other use or purpose which is inconsistent with the image and standard of
     quality of the Shopping Center, it being mutually acknowledged that the Shopping Center is to be operated as a first
     class shopping center. Tenant agrees that Tenant shall not violate: (i) any exclusive rights which have been granted
     to other tenants of tlie Shopping Center as of the Date of this Lease (^e “Existing Exclusives”), which Existing
     Exclusives are so designated on Exhibit L. or (ii) any future exclusive rights granted to other tenants of the Shopping
     Center (“Fumre Exclusive Rights”) provided that, and so long as, Tenant is given written notice of such Future
     Exclusive Rights; provided, however, no Future Exclusive Rights shall restrict Tenant from operating the Premises
     for the Health Club Use.

               10.2.5 Not to suffer any mechanics’, laborers’ or materialmen’s liens to be filed against the Premises or
     the Shopping Center or any interest therein by reason of any work, labor, services performed at. or materials
     furnished to, or claimed to have been performed at, or furnished to, the Premises, by, or at the direction or sufferance
     of, Tenant, or anyone holding the Premises or any portion thereof, through or under the Tenant; provided, however,
     that if any such liens shall, at any time, be filed or claimed, Tenant shall have the right to contest, in good faith and
     with reasonable diligence, any and all such liens, provided security reasonably satisfacioiy to Landlord is deposited
     with Landlord to insure payment thereof, together with all interest and other costs associated therew'ith, and to
     prevent any sale, foreclosure or forfeiture of the Premises or the Shopping Center by reason of nonpayraeni’thereof.
     On final determination of the lien or claim for lien, Tenant shall immediately pay any judgment rendered, with all
     proper costs and charges, and shall have the lien released of record and any judgment satisfied. If Tenant shall fail


                                                                 27
     LP 5147.039.7 \2S73ti-9S-IC4
Case 18-00916           Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                             Desc Exhibit A
                                                 Page 45 of 54




     to contest the same with due diligence (having provided securit>' to Landlord as herein provided) or shall fail to
     cause such lien to be discharged within thirty (30) days after being notified of the filine thereof and. in any case
     before judgment of sale, foreclosure or forfeiture thereunder, then, in addition to any other remedy available to
     Landlord hereunder or at law or in equity, Landlord may, at its option, discharge the same by paying the amount
     claimed to be due or by bonding or other proceeding deemed appropriate by Landlord, and the amount so paid by
     Landlord and all costs and expenses, including, but not limited to, reasonable attorneys’ fees, expenses and court
     costs, incurred by Landlord in procuring the discharge of such lien or judgment shall be deemed to be additional rent
     and, together with the interest thereon at the Default Rate, as hereinafter defined, shall be due and payable by Tenant
     on demand by Landlord. Nothing in this Lease shall be construed as a consent on the part of Landlord to subject
     Landlord’s estate in the Premises to any lien or liability under any jurisdiction in which the Premises are located.

              10.2.6 Not to locate any fixtures, equipment, inventory, signs, placards or any other kind of advertising
     material in the Common Areas nor outside of the store front or store windows in the areas, if any, of the Premises
     between such front or windows and the border line betxveen the Premises and the Common Areas.

               10.2.7 Other than customary window displays installed in compliance with the Sign Criteria (attached as
     BchibiLG), as may be amended by Landlord, and Section 10.1.16 and otherwise consistent with the character and
     standards of the Shopping Center, not to affix, maintain or locate (I) upon the glass panes or supports of any
     window (or within less than twenty-four [24] inches of any window), (2) upon doors or any exterior walls including
     the rear of the Premises, or (3) within twenty-four (24) inches of the lease line where the Premises shall have an
     open or glass front, any merchmidise, inventor)', fixtures, equipment, signs, advertising placards, names, in.signias,
     trademarks, descriptive materia! or any other such like item or items, except all such items as shall have first been
     approved in witing by Landlord as to size, type, color, location, copy, nature and display qualities. No signs or
     items shall materially obstruct the view of Tenant’s store from the outside. All signs, placards or other advertisine
     material permitted hereunder shall be professionally prepared and shall not be handwritten. Tenant shall not affix
     any sign to the roof or exterior of the Premises without Landlord’s prior written consent, provided that Tenant shall,
     at its expense, cause to be prepared and installed a sign, subjea to Landlord’s approval, in tlic space provided on the
     front of the Premises in accordance with the Sign Criteria attached (as Exhibit G). and in accordance with, and
     subject to. Section 10.1.16, as Sign Criteria may be amended by Landlord from time to time. Notwithstanding
     anything contained in this Section 10.2.7 to tlie contraiy, Landlord shall not require that Tenant’s signage comply
     with the Sign Criteria, as may be amended by Landlord, so long as (i) such signage complies with Legal
     Requirements and the other requirements set forth in this Section 10.2.7, and (ii) Landlord gives Tenant written
     approval of such signage, such approval not to be unreasonably withheld or delayed. Landlord may, without notice,
     and without any liability, enter the Premises and remove any items installed or maintained by Tenant in violation of
     Section 10.2.6 and this Section 10.2.7.

                                                   ARTICLE XI.
                                        DAMAGE OR TAKING AND RESTORATION
               Section 11.1        Fire, Explosion or Other Casualty.

              I l-I.I Except as otherwise provided in Section 11.1.2, in the event the Premises are damaged by fire,
     explosion or other cause or casualty to an extent which is less than fift>- percent (50%) of the cost of replacement of
     the Premises, the dam^e shall be repaired by Landlord at Landlord’s expense within ninety (90) days after
     Landlord receives notice of the occurrence of such casualty, provided that sucli ninety (90) day period shall be
     extended so long as Landlord continues to diligently prosecute the completion of such repairs. Notwithstanding
     anything contained in this Section 11.1.1, Landlord shall no! be obligated to perfonn any such repair if the cost for
     such repair exceeds the greater of (i) One Hundred Thousand Dollars (S100,000), and (ii) the amount of the
     insurance proceeds (other than proceeds paid with respect to loss of rents or income) recovered and available to
     Landlord for such purpose. If the cost for such repair exceeds the greater of (i) One Hundred Thousand Dollars
     (5100,000), and (ii) the amount of the insurance proceeds recovered and available to Landlord, and Landlord elects
     not to repair such damage, then. Landlord shall give Tenant written notice within thirt>' (30) days from the
     occurrence of such damage that Landlord will not repair such damage, and this Lease shall terminate thirty (30) days
     from the giving of such written notice by Landlord. If the cost of such repair is One Hundred Thousand Dollars
     (SI 00,000) or less, and this Lease is not terminated pursuant to Section 11,1.12 or Section 11.1.13, then. Landlord


                                                               28
     LP 5! 42039.7 \ 28730-98464
Case 18-00916          Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                               Desc Exhibit A
                                               Page 46 of 54




     shall repair such damage. In no event shall Landlord be required to repair or replace Tenant’s stock-in-trade,
     fixtures, flimiture, fumishinp, floor coverings, equipment and all other improvements to the Premises.

               11.1.2 In the event of any such damage and (i) Landlord is not required to repair as hereinabove
     provided, or (ii) the Premises shall be damaged to the extent of fifty percent (50%) or more of the cost of
     replacement or (iii) the building of which the Premises are a part is damaged to the extent of twetity-five percent
     (25%) or more of the cost of replacement, or (iv) the buildings (taken in the aggregate) in the Shopping Center shall
     be damaged to the extent of more than twent>'-f)ve percent (25%) of the aggregate cost of replacement. Landlord
     may elect either to repair or to rebuild the Premises or the building or buildings, or to terminate this Lease upon
     giving notice of such election in writing to the Tenant within ninen- (90) days after the occurrence of the event
     causing such damage. If Landlord elects to terminate this Lease, such tennination shall be effective thirty (30) days
     after such notice and, subject to Section 11.1,3, Tenant shall pay any and all rent and other charges due hereunder up
     to the date of such damage with an appropriate refund by Landlord of such rent or other charges as mav have been
     paid in advance for any period subsequent to the date of such damage.

               11.1.3 Anything contained in this Lease to the contrary, in the event that (i) twenty-five percent (25%) or
     more of the Premises are damaged by fire, explosion or other casualty; (ii) as a result of such damage, Tenant is
     unable to reasonably operate its business in the Premises in the manner of operation immediately prior to tlie
     occurrence of tlie destruction and damage: and (iii) the Premises cannot be repaired or restored within three hundred
     sixty-five (365) days following the occurrence of such damage or destruction as reasonably determined by Landlord
     in a written notice (the “Repair Estimation Notice”) which Landlord shall provide to Tenant within sixty (60) days
     following the occurrence, then. Tenant shall have the right to cancel and tenninate this Lease as of the date of tiie
     occurrence of such destruction or damage by deliveiy of written notice thereof to Landlord within thirty (30) days
     after the date on which Landlord gave Tenant the Repair Estimation Notice.

                11.1.4 Notwithstanding anything to tlie contraty contained in thLs Lease, if the casualty, repairing or
     rebuilding shall render the Premises untenantable, in whole or in part, a proportionate abatement of the Annual Base
     Rent, and payments with respect to Operating Costs; Real Estate Taxes and HVAC Charges for the applicable
     Operating Year(s) shall be allowed from the date when the damage occurred until the date that is the earlier of (i) the
     date that is one hundred twenty (120) days from the date on which Landlord substantially completes the work in the
     Premises pursuant to this Section and (ii) the date on which Tenant reopens for business in any portion of the
     Premises, such proportion to be computed on the basis of the relation which the gross square foot area of the space
     rendered untenantable bears to the floor area of the Premises. I f Landlord is required or elects to repair the Premises
     as provided herein. Tenant shall repair or replace its stock-in-trade, fixtures, furniture, furnishings, floor coverings
     and equipment and, if Tenant has closed. Tenant shall promptly reopen for business upon Landlord’s completion of
     its repair of the Premises.

               11.1.5 Except as provided in Section 11,1.4, Tenant waives any right to cancel or terminate this Lease as
     a result of damage to the Premises because of fire or other casualty pursuant to any presently existing statute, any
     statute that may be enacted in the future, or any other law.                                         ^

              Section 11.2        Eminent Domain.

              11.2.1 If the whole of the Premises shall be taken by any public authority by the exercise, or under the
     threat of the exercise, of the power of eminent domain, this Lease shall terminate as of the day the right to
     possession shall be taken by such public authority and Tenant shall pay any and all rent and other charges due
     hereunder up to such date with an appropriate refund by Landlord of such rent as may have been paid in advance for
     any period subsequent to the date the right to possession is taken.

               112.2 If less than all of the floor area of the Premises shall be so taken, the Term shall cease only on the
     parts so taken as of the day the right to possession shall be taken by such public authority, and Tenant shall pay any
     and all rent and other charges due hereunder up to such day with appropriate refund by Landlord of such rent as may
     have been paid in advance on the portion of the floor area so taken for any period subsequent to the date the right to
     possession is taken and thereafter the Annual Base Rent and any and all other charges due hereunder for the
     remaining Operating Years, or portions thereof, shall be equitably adjusted, based upon the square footage of the
     Premises remaining. Landlord shall, at its expense, make all necessary' repairs or alterations to the basic building

                                                               29
     LP 5142039,7 \ 23730-98454
Case 18-00916           Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                                Page 47 of 54




     and exterior work so as to constitute the remaining Premises a complete architectural unit within ninew (90) days
     after the day tlie right to possession is taken (such period to be automatically extended so long as Landlord contiiues
     to diligently prosecute such repairs and alterations), provided that Landlord shall not be obligated to undertake any
     such repairs and alterations if the cost thereof exceeds the award received bv Landlord and is available for such
     purpose. If the portion of the ftoor area of the Premises so taken leaves space' no longei' suitable for Tenant's Lise
     then this Lease shall terminate as of the day the right to possession Is taken and Tenant shall pay any and all rent and
     other charges due hereunder up to such day with an appropriate refund by Landlord of such rent as may have been
     paid in advance for any period subsequent to such day.

               11.2.3 If more than nventy-five percent (25%) of the floor area of the buildina in which the Premises are
     located, or more than twenty-five percent (25%) of the aggregate floor area of all the'buildings in the Shopping
     Center shall be taken by the exercise, or under the threat of the exercise, of the power of eminent domain. Landlord
     may, by notice in writing to Tenant delivered on or before the day of surrendering the right to possession to the
     public authority, terminate this Lease and any and all rent and other charges due hereunder shall be paid up to the
     date of termination.

              11.2.4 All compensation awarded for any taking under the power of eminent domain, whether for the
     whole or a part of the Premises shall be the property of l.andlord, whether such damages shall be awarded as
     compensation for diminution in the value of the leasehold or to the fee of the Premises or otherwise and Tenant
     hereby assigns to Landlord all of the Tenant's right, title and interest in and to any and all such compensation:
     provided. Tenant may seek a separate award in a sep-arare action for Tenant’s personal property, moving expenses
     and lost business, and Landlord will cooperate with Tenant w-iih regard thereto, so long as no siich award is based
     upon a diminution of Tenant’s leasehold interest hereunder and no such award will reduce the amount of any award
     svhich would otherwise be receivable by Landlord. Tenani agrees to execute such instruments of assignment as may
     be required by Landlord, to join with Landlord in any petition for the recovery' of rlamages, if requested by
     Landlord, and to turn over to Landlord any such damages that may be recovered in any such proceeding.

              Section 11.3       Election to Terminate, l-'ollowing a casualty to or condemnation of anv part of the
     Premises, if Landlord is required or elects to repair the Premises as herein provided, and such repairs are not
     substantially complete within the ninety (90) day periods described in Sections 11.1.1 or 11.2.2 (as e.xtended as
     provided therein) then. Tenant may elect to terminate this L.ea.se as of the end of such applicable period; such
     election shall be exercised, if at all. by giving written notice to Landlord within thiity (30) days after the e.nd of the
     applicable period.

                                                     ARTICLE XII.
                                                 DEFAULT AND REMEDIES

              Section 12.1         Defaults by Tenant. Subject to notice and cure as specified in this Section 12.1,
     Landlord may. at its option, exercise any of the remedies for breach of this Lease provided herein or provided at law’
     in equity or by statute, if any of the following events (“Event of Default”) occurs:

                       (a)      Tenant fails to pay any and all Annual Base Rent or any other charges or payments
               provided to be made hereunder within ten (10) days after written notice of same;

                        (b)     Tenant fails to initially open for business within sixty (60) days from the Required
               Operating Dale, or. after opening for business. Tenant fails to remain open for business as provided in
               Subsection 10.1.4;

                         (c)       Tenant fails to immediately cure any hazardous condition which Tenant has created in
               violation of any Legal Requirements, or in breach of this Lease, after Tenant receives written notice thereof
               or, earlier, after Tenant has actual knowledge thereof;

                       (d)      Tenant does not pay within ten (10) days after written demand any other liability to
               Landlord arising out of, or in connection with, any obligation of Tenant to Landlord relating to the
               Shopping Center,                                                                            ^


                                                                30
     LP 3142039.7 \2S730-9S>16<!
Case 18-00916         Doc 1-1          Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                                Page 48 of 54




                      (e)      Except as otherwise specified in this Section 12.1, Tenant fails to perform in a complete
             manner any other term, covenant or condition of Tenant in this Lease and unless it is expressly provided in
             this Lease that a specified act or omission by Tenant constitutes a default hereunder without notice from
             Landlord, such failure continues for thirty (30) days after written notice thereof (or if such default is of the
             nature that it cannot be cured within thirty (30) days, then an Event of Default shall not occur if Tenant
             commences efforts to cure the default promptly after receipt of written notice thereof, and continues to
             diligently to prosecute all action necessary to cure such default within a reasonable time, not to exceed
             ninety (90) days after the notice of default);

                      (f)       a receiver or similar officer becomes entitled to Tenant's interest in this leasehold;

                      (g)       Tenant’s interest in this Lease is taken by execution or other process of law in any action
             against Tenant;

                      (h)       Tenant’s interest in Premises are levied upon by any revenue officer or similar officer;

                       (i)      Tenant does, or permits to be done, any act which creates a mechanic’s lien or claim
             against tlie Premises or tlie land or building of which the Premises are a part and Tenant does not promptly
             comply with the provisions hereunder with respect thereto;

                      (i)       Tenant fails to procure or maintain the insurance required pursuant to Section 10.1.9, and
             such failure is not cured within five (5) days after wTitten notice thereof; or

                       (k)      Tenant has submitted any intentionally fraudulent report required to be furnished
              liereunder or breaches any representation or vvarraniy made hereunder.

               Section 12.2      Termination Upon Default. Upon the occuirence of any Event of Default, Landlord
     may, in addition to all other rights and remedies it may have, tenninate this Lease by giving written notice to Tenant
     Either before or after such termination of this Lease, Landlord may reenter the Premises, with or without process of
     law, using sucli force as may be necessary’, to remove all persons, fixtures and chattels therefrom and at Landlord’s
     option to store tlie same at Tenant’s expense. Tenant shall pay to Landlord on demand, as damages and not as a
     penalty', the sum of (1) any and all rents and other charges due and payable by Tenant as of the date of termination,
     plus (2) the unamortized cost to Landlord, computed in accordance with generally accepted accounting principles, of
     improvements to the Premises, if any, provided by Landlord at its e.xpense or otherwise paid for by Landlord, plus
     (3) a sum of money equal to the then present value, using an annua! discount rate of three percent (3%) of (i) the
     Annua! Base Rent, Tenant’s Pro Rata Share of Operating Costs, Tenant’s Pro Rata Share of Real Estate Taxes, and
     Tenant’s Pro Rata Share of HVAC Charges and all other charges provided herein to be paid by Tenant to Landlord
     for the remainder of the Term, less (ii) the fair rental value of the Premises for said period (net of the cost of
     reletting the Premises), plus (4) the cost of performing any other covenants to be performed by Tenant for the
     remainder of the Term, plus (5) any other damages sustained by Landlord due to any Event of Default, including,
     but not limited to, reasonable attorneys’ fees and court costs. Nothing contained herein shall limit or prejudice the
     right of Landloid to prove and obtain as damages, by reason of such Event of Default, an amount equal to the
     maximum allowed by any statute or rule of law in effect at the time when, and governing the proceedings in which,
     such damages are to be proved, whether or not such amount be greater, equal to, or less than the amount referred to
     above. The rights and remedies of Landlord under this Article XII, shall survive tlie termination of this Lease.

              Section 12J        Repossession Upon Default. Upon the occurrence of any Event of Default, Landlord
     may repossess the Premises by forcible entry, detainer suit or otherwise, without demand or notice of any kind to
     Tenant (except as otherwise expressly provided for) and without terminating this Lease, in which event Landlord
     may from time to time, but shall be under no obligation to, relet all or any part of the Premises for such rent and
     upon such terms as shall be satisfactory to Landlord (including the right to relet the Premises for a term greater or
     lesser than that remaining under the Term, the right to relet the Premises as a part of a larger area, and the right to
     change the character or use of the Premises). For the purpose of such reletting, Landlord may decorate and make
     any repairs, changes, alterations or additions in or to the Premises that may be necessaty or convenient. Whether or
     not the Premises or any part are relet. Tenant shall pay to Landlord on demand any and all rents and other charges
     payable by Tenant as of the date Landlord repossesses the Premises. Tenant shall be liable for and shall pay from

                                                                31
     LP 514203‘>.7U8730-9g.!W
Case 18-00916          Doc 1-1          Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                                 Page 49 of 54




     time to time upon demand from Landlord the difference beuveen (1) die Annual Base Rent, Tenant’s Pro Rata Share
     of Operating Costs, Tenant’s Pro Rata Share of Real Estate Taxes, and Tenant’s Pro Rata Share of HVAC Charges
     and all otirer charges provided herein to be paid by Tenant for the remainder of the Term and (2) the net avails of
     any reletting, if any. during the Term and Tenant agrees that Landlord need not wait until the termination of this
     Lease to recover any sums falling due under the terms of this section. If the Premises are relet, Tenant shall pay to
     Landlord, upon demand, any cost or expense incurred by Landlord in such reletting including, but not limited to, any
     and all expenses for decorations, repairs, changes, alterations, additions, broker’s commissions and reasonable
     attorneys’ fees. In no event, however, shall Landlord be under any obligation to relet the Premises for any purpose,
     nor shall Landlord be liable for any failure to relet, failure to collect rent or giving rental or other concessions to any
     new tenant. No such re-entry by Landlord shall constitute an election to terminate this Lease unless and until
     Landlord gives Tenant written notice of Landlord's election to tenninate nor shall it relieve Tenant of its obligations
     under this Lease, all of which shall survive such repossession.

              Section 12.4      Duty to Mitigate. Landlord and Tenant shall each use commercially reasonable efforts
     to mitigate any damages resulting from a default of the other party under this Lease. Landlord’s obligation to
     mitigate damages after a default by Tenant under this Lease shall be satisfied in full if Landlord undertakes to lease
     the Premises to another tenant (a ’Substitute Tenant”) in accordance with the following criteria:

              (i)        Landlord shall have no obligation to solicit or entertain negoiiation.s with any otlter prospective
     tenants for the Premises until Landlord obtains full and complete possession of the Premises including, without
     limitation, the final and unappealable legal right to relet tire Premises free of any claim of Tenant:

              (ii)       Landlord shall not be obligated to offer the Premi.ses to a prospective tenant when other premises
     in the Shopping Center which, in Landlord’s sole discretion, is suitable for that prospective tenant's use are (or soon
     will be) available;

              (iii)    Landlord shall not be obligated to lease the Premises to a Substitute Tenant for a rent less than the
     then cun’ent fair market rent prevailing for similar retail uses in Comparable Properties, nor shall Landlord be
     obligated to enter into a new lease under other terms and conditions which are unacceptable to Landlord under
     Landlord’s then current leasing policies for comparable space in the Shopping Center;

              (iv)     Landlord shall not be obligated to enter into a lease with any proposed tenant whose use would:
     (A) disrupt the tenant mix or balance of the Shopping Center; (B) violate any restriction, covenant or requirement
     contained in the lease of another tenant of the Shopping Center; (C) adversely affect the reputation of the Shopping
     Center, or (D) be incompatible with the operation of the Shopping Center in a manner consistent with the operation
     of Comparable Properties;

             (v)        Landlord shall not be obligated to enter into a lease with any proposed Substitute Tenant that does
     not have, in Landlord’s reasonable opinion, sufficient financial resources or operating experience to operate the
     Premises in a first-ckss manner;

              (vi)     Landlord shall not be required to expend any amount of money to alter, remodel or Otherwise
     make the Premises suitable for use by a proposed Substitute Tenant unless; (x) Tenant pays any such sum to
     Landlord in advance of Landlord’s execution of a lease with the Substitute Tenant (which payment shall not be in
     lieu of any damages or other sums to which Landlord may be entitled as a result of Tenant’s default under this
     Lease), or (y) Landlord, in Landlord’s sole discretion, determines that any such expenditure is financially justified in
     connection with entering into a lease with tlie Substitute Tenant; and

              (vii)   Upon compliance with the above criteria respecting tlie reletting of the Premises after an Event of
     Default by Tenant, Landlord shall be deemed to have fully satisfied Landlord’s obligation to mitigate damages under
     this Lease and under any law or judicial ruling in effect on the date of this Lease or at the time of Tenant’s default.

               Section 12.5       Bankruptcy Default. If Tenant or any guarantor of this Lease shall become bankrupt or
      insolvent or unable to pay its debts as such become due, or shall file any debtor proceedings, or if Tenant or any
      guarantor shall take or shall have taken against either party, in any court, pursuant to any statute either of the United


                                                                  32
      LP 5142039.7X28730-98464
Case 18-00916         Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 50 of 54




     States or of any state, a petition in bankruptcy or insolvency or for reorganization or for the appointment of a
     receiver or trustee of all or a portion of Tenant’s or any such guarantor’s property , vvliich petition is not dismissed
     within thirty-' (30) days, or if Tenant or any such guarantor makes an assignment for the benefit of creditors, or
     petitions for or enters into an arrangement, then the occurrence of any one of such events shall constitute an Event of
     Default and Landlord may exercise any of the remedies for an Event of Default provided herein or provided at law,
     in equity or by statute and, in addition thereto. Landlord shall have the immediate riglil of reentry and may remove
     all persons and property from the Premises and such proper^' may be removed and stored in a public warehouse or
     elsewhere at the cost of. and for the account of Tenant, all without ser\'ice of notice or resort to legal process and
     without being deemed guilty of trespass, or becoming liable for any loss or damage which may be occasioned
     thereby.

               Section 12.6       Interest and Late Charge on Late Payment, if, on more than one occasion in any
     twelve (12)-month period. Rent or other charges to be paid hereunder by Tenant which shall not be paid within ten
     (10) days from the date due shall bear interest at the lesser or: (i) the maximum rate then permitted under applicable
     state law, or, (ii) the greater of the Corporate Base Rate as announced from time to time by JP Morgan Chase (or a
     .similar institution designated by Landlord) at the time of die Event of Default plus five percent (5%) or the rate of
     eighteen percent (18%) per annum, from die date when the same i.s due and payable under the tenns of this Lease
     until the same shall be paid (the "Default Rate”). In addition, if on more than one occasion in any twelve (12)-
     month period. Tenant fails to pay Rent or any other charge within ten (10) days from the date when due. Tenant
     shall pay Landlord, as additional Rent, a late payment service charge covering administrative and overhead expenses
     equal to the greater of (i) Five Hundred Dollars ($500) or (ii) three percent (3%) of the overdue amount. Tenant
     shall pay a Twenty-Five Dollar (S25) charge for any checks written to Landlord and returned for insufficient funds.

               Section 12.7      Holdover by Tenant. Any holding over by Tenant ot the Premises after the expiration
     of the Terra or termination of this Lease shall operate and be construed to be a tenancy from month-to-month only,
     at a rental rate equal to 150% of the Monthly Base Rent and any and all other chaiges payable hereunder at the
     expiration of Ihe Tenn or termination of this Lease. If Tenant holds over after a wTitten demand bv Landlord for
     po,s3ession at the expiration of the Term or after tennination of this Lease by either party of a month-to-month
     tenancy created pursuant to thi,s Section, or after termination of tlie Lease or of Tenant's right to possession pursuant
     to Section 12.3 or Section 12.5. Tenant shall pay monthly rent at a rate equal to 150% of the Monthly Base Rent
     payable immediately prior to the expiration or other termination of this Lease or Tenant’s right to possession. In
     addition, Tenant shall remain liable for any other charges payable hereunder. Nothing in this Section shall be
     construed to give Tenant the right to hold over after the expiration or termination of this~Lease, and Landlord may
     exercise any and all remedies at law or in equity to recover possession of the Premises.

              Section 12.8       Landlord’s Right to Cure Defaults. Landlord may, but shall not be obligated to, at any
     time, following ten (10) days written notice with right to cure (excluding for emergency situations in which case
     Landlord shall have the right to take all reasonable measures, as determined by Landlord, to cure any such
     emergency situation), cure any default by Tenant under this Lease, and whenever Landlord so elects, all costs and
     expenses paid by Landlord in curing such default, including, without limitation, reasonable attorneys’ fees and
     expenses, shall be so much additional rent immediately due and payable upon demand, together with interest (except
     in the case of attorneys’ fees) at the Default Rate.

              Section 12.9      Effect of Waiver of Default; Valuation Laws. No consent or waiver, expressed or
     implied, by- Landlord to or of any breach of any term, covenant or condition of this Lease shall be construed as a
     consent or waiver to or of any other breach of the same or any other term, covenant or condition. No payment by
     Tenant nor receipt from Landlord of a lesser amount than the rent or other charges due hereunder shall be deemed to
     be other than on account of the earliest unpaid rent or other charges due hereunder, nor shall any endorsement or
     statement on any check or any letter accompanying any check or payment be deemed an accord and satisfaction, and
     Landlord shall accept such check for payment without prejudice to Landlord’s right to recover the balance of such
     rent or other charge or pursue any other remedy available to Landlord. Any recovety under this Article XII shall be
     without relief from any valuation and appraisement la'ws now or hereafter enacted.

               Section 12.10     Remedies Cumulative. No remedy herein or otherwise conferred upon or reserved to
     Landlord shall be considered to exclude or suspend any other remedy but the same shall be cumulative and shall be
     in addition to every other remedy given hereunder, or now or hereafter existing at law or in equity or by statute, and

                                                                33
     IT 5I42039.7 \28730-98l«4
Case 18-00916          Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                                Desc Exhibit A
                                               Page 51 of 54




     every power and remedy given by this Lease to Landlord may be exercised from time to time and so often as
     occasion may arise or as may be deemed expedient by Landlord.

               Section 12.11     Costs of Collection. In the event of litigation between the parties, the non-prevailing
     party shall, on demand, pay or reimburse the other party for the payment of the prevailing party's expenses,
     including, but not limited to, reasonable attorneys’ fees, expenses and administrative hearing and court costs, in both
     the trial and any and all appellate proceedings, incurred either directly or indirectly in enforcing any obligation
     under this Lease, in connection with appearing, defending or otherwise participating in any action or proceeding
     arising from the filing, imposition, contesting, discharging or satisfaction of any lien or claim for lien, in defending
     or otherwise participating in any legal proceedings initiated by or on behalf of the non-prevailing partv where the
     prevailing party is not adjudicated to be in default under this Lease. The covenants of this Section'l3.11 shall
     survive the expiration or termination of this Lease due to the lapse of time or otherwise.

              Section 12,12     Security Deposit. To secure the prompt and faithful performance by Tenant of each and
     eveiy term, covenant and condition to be performed or obsert'ed by Tenant hereunder, including, but without
     limitation, such terms, covenants and conditions in this Lease which become applicable upon the termination of this
     Lease or Tenant’s right to possession of the Premises, Tenant, prior to the Deliveiy Dare, shall deposit with
     Landlord or Landlord’s Agent, as a security deposit (the ‘'Security Deposit”) either (i) a cash deposit in the sum set
     forth in Section 1.1.IS with Landlord or Landlord’s Agent as a security deposit, or (ii) a letter of credit in the
     amount of the sum set forth in Section 1.1.18 and In accordance with the applicable requirements of this Section
     12.12 Md Section 12.12.1. Notwithstanding anything contained in this Lease to the contrary-. Landlord shall have
     no obligation to deliver the Premises to Tenant unless and until Tenant deposits the Seem ity- Deposit with Landlord
     or Landlord’s Agent. Any Security Deposit (including, as applicable, in the form of a letter of credit as provided in
     Section 12.12.1 hereunder) required hereunder slrall be subject to the following tenns and conditions:

                       (a)      that such Security Deposit or any part or portion thereof not previously applied, or. from
              time to time, such one or more parts or portions thereof, may be applied to the curing of any default that
              may thai exist, without prejudice to any other remedy or remedies which the Landlord may have on
              account thereof, and, upon such application. Tenant shall pay Landlord on demand the amount so applied
              which shall be added to the Security Deposit so the same may be restored to its original amount (or, in the
              case of a letter of credit, shall cause tlie issuing bank to increase the amount of the letter of credit to the
              Security Deposit amount);

                        (b)       that should the Premises or Shopping Center be conveyed by Landlord, the deposit (or
              letter of credit, as applicable) or any portion thereof not previously applied shall be turned over or credited
              to Landlord’s grantee without interest and Tenant shall be provided with written notice and confirmation of
              the transfer signed by Landlord and Landlord’s grantee, and if the same be turned over or credited to
              Landlord’s grantee, after the provision of written notice of the transfer and confirmation of the transfer
              signed by Landlord and Landlord’s grantee. Tenant hereby releases Landlord from any and all liability with
              respect to the Security Deposit and/or its application or return, and the Tenant agrees to look to such
              grantee for such application or return;

                       (c)      that Tenant shall look exclusively to Landlord or its successors pursuant to Section
              12.12(b) hereof for return of the Security Deposit upon the expiration of this Lease;

                      (d)      that Landlord or its successors shall not be obligated to hold the Security Deposit (if in
              the form of cash) in a separate fimd witliout any interest thereon, and Landlord may commingle the same
              with Landlord’s other funds;

                        (e)      subject to Section 12.12(h), that if Tenant shall faithllilly fulfill, keep, perform and
              observe all of Tenant’s obligations, covenants, conditions and agreements hereunder, the Security Deposit,
              or the part or portion thereof not previously applied, shall be returned by Landlord to the Tenant without
              interest no later than thirty (30) days after the later of (i) the expiration of the Term, or any renew-al or
              extension thereof or (it) the final adjustment of Tenant’s Pro Rata Share of Operating Costs, Tenant’s Pro
              Rata Share of Real Estate Taxes, and Tenant’s Pro Rata Share of HVAC Charges and other charges and
              expenses which Tenant is obligated to pay pursuant to the terms of this Lease, provided Tenant has vacated

                                                                34
     LP 5142039.7 \ 28730-98464
Case 18-00916         Doc 1-1          Filed 11/20/18 Entered 11/20/18 16:23:21                                 Desc Exhibit A
                                                Page 52 of 54




              the Premises and surrendered possession thereof to the Landlord at the expiration of the Tenn or any
              extension or renewal thereof as provided herein;

                        (f)     that Landlord, on behalf of itself and its successors, reserves the right, at its sole option,
              to return to Tenant the Security' Deposit or what may then remain thereof, at any time prior to the date when
              Landlord, or its successors, is obligated hereunder to return the same, but such return shall not in any
              manner be deemed to be a waiver of any default by the Tenant hereunder then existing nor to limit or
              extinguish any liability' of Tenant hereunder;

                        (g)      that if Tenant shall fail to taithfijUy fulfill, keep, perform or observe any of Tenant’s
              obligations, covenants, conditions or agreements hereunder. Landlord shall have the right, but not the
              obligation, to apply the Security Deposit or any portion thereof, to cure such failure (but Landlord’s rights
              shall not be limited to the Security Deposit); and

                        (h)      notwithstanding anything to the contrary contained in this Section 12.12, provided that no
              Event of Default (i) then exists under this Lease, and (ii) there has not been more than two (2) Events of
              Default by Tenant in the payment of Base Rent hereunder for which Landlord has provided written notice
              ofdefeult, in the previous twelve (12)-month period, even if such Events of Default have been cured, then,
              on each Reduction Date (as hereinafter defined), the Security Deposit (either the remaining cash deposit or
              the letter of credit, as applicable), shall be reduced by Two Hundred Tliousand Dollars (S200,000). As
              used Iwrein, a Reduction Date shall mean: (i) the last day of the IS"’ full calendar month of the Tenn, (ii)
              the last day of the 30'*' ftill calendtu- month of the Tenn, (iii) the last day of the 42“* full calendar month of
              the Tenn, and (iv) tlte last day of the 54'*’ full calendar montli of the Tenn so that, immediately following
              the last day of the 54'*' calendar month of the Term, and so long as the foregoing conditions for the
              reduction of the Security Deposit have been satisfied, the entire Security Deposit shall equal, and be no less
              than. Two Hundred Thousand Dollars ($200,000). Provided that no Event of Default then exists under this
              Lease, and there has not been more than two (2) Events of Default by Tenant in the payment of Base Rent
              for which Landlord has provided written notice of default, in the previous twelve (12)-month period, (even
              if such Events of Default has been cured), then, on the date immediately following the tenth (10'*')
              Operating Year, Landlord shall release to Tenant the entire Security Deposit (either the remaining cash
              deposit or the letter of credit, as applicable) or any then remaining amount with respect to the Security'
              Deposit.

              The Security Deposit may not be used as Rent.

               12.12.2 Letter of Credit, Notwithstanding anything set forth to the contraiy in this Lease, in lieu of tlie
     cash deposit described in Section 12.12 of this Lease, Tenant may. within ten (10) days after the Date of this Lease,
     deliver or cause to be delivered to Landlord, a clean, unconditional, irrevocable letter of credit, in the amount of the
     Security Deposit, issued to Latidlord, and in compliance witli the terms and conditions of Section 12.12 (including,
     but not limited to. Section 12.12 (a) - (h), as applicable) and this Section 12.12.1. Upon an Event of Defeult under
     this Lease, Landlord may draw on the letter of credit to cure such default and/or to reimburse Landlord for
     Landlord’s damages incurred as a result of such Event of Default. Such letter of credit shall be; (i) in form and
     substance substantially as set forth in Exhibit F (with the following criteria at a minimum); (ii) in the required
     amount of the Security Deposit; (iii) issued by a commercial bank acceptable to Landlord from time to time with
     offices located in Chicago, Illinois for the account of Tenant, and iu permitted successors and assigns under this
     Lease; (iv) made payable to, and expressly transferable and assignable one or more times at no charge by, the owner
     from time to time of the Shopping Center or a Mortgagee (which transfer/assignment shall be conditioned only upon
     the execution of a reasonable and customary' written document in connection thcrewith),whether or not the original
     account party of the letter of credit continues to be the Tenant under this Lease by virtue of a change in name or
     structure, merger, assignment, transfer or otherwise; (v) payable at sight upon presentment to a Chicago, Illinois
     branch of the issuer of a simple sight draft stating only that Landlord is permitted to draw on the letter of credit
     under the terras of the Lease and setting forth the amount that Landlord is drawing; (vi) of a term not less than one
     year and shall on its face state that the same shall be r^ewed automatically, without the need for any further written
     notice or amendment, for successive minimum one year periods, unless the issuer notifies Landlord in writing, at
     least sixty (60) days prior to the expiration date thereof, that such issuer has elected not to renew the letter of credit
     (which will thereafter entitle Landlord to draw on the letter of credit and hold same as a cash security deposit); and

                                                                 35
      LP 5!42039.7\28730-98454
Case 18-00916          Doc 1-1         Filed 11/20/18 Entered 11/20/18 16:23:21                                  Desc Exhibit A
                                                Page 53 of 54




     (vii) at least thirty (30) days prior to the then current expiration date of sucli letter of credit, either (A) renewed (or
     automatically and unconditionally extended) from time to time through the ninetieth {90th) day after the expiration
     of the Term, or (B) replaced by Tenant with another letter of credit meeting the requirements of this Section 12.12.1,
     in the foil required amount. Tenant shall cooperate with Landlord to effect any modifications, transfers or
     replacements of the letter of credit requested by Landlord in order to assure that Landlord is at all times fully
     secured by a valid letter of credit that may be drawn upon by Landlord, its successors and assigns. If any of tlie
     aforesaid requirements are not complied with timely, then, an immediate Event of Default shall be deemed to have
     occurred, and Landlord shall have the right to immediately draw upon the letter of credit without notice to Tenant.
     Each letter of credit shall be issued by a commercial bank that has a credit rating with respect to certificates of
     deposit, short term deposits or conimercial paper of at least A-2 (or equivalent) by Moody’s Investor Service, Inc.,
     or at least P-2 (or equivalent) by Standard & Poor’s Corporation, and shall be otherwise acceptable to Landlord in its
     sole and absolute discretion. If the issuer’s credit rating is reduced below A-2 (or equivalent) by Moody’s Investors
     Service, inc. or below P-2 (or equivalent) by Standard & Poor’s Corporation, or if the financial condition of such
     issuer changes in any other materially adverse way, then, Landlord shall have the right to require that Tenant obtain
     from a different issuer a substitute letter of credit that complies in all respects with the requirements of this Section
      12.12.1, and Tenant’s failure to obtain such substimte letter of credit within fifteen (15) days following Landlord’s
     written demand therefor (with no other notice or cure or grace period being applicable thereto, notwithstanding
     anything in this Lease to the contrary) shall entitle Landlord to immediately draw upon the then existing letter o'?
     credit in whole or in part, upon written notice to Tenant, after which Landlord shall hold and/or apply the cash
     proceeds of such letter of credit as a cash security deposit in accordance with this Lease. In the event the issuer of
     any letter of credit held by Landlord is insolvent or is placed into receivership or conserx'atorship by the Federal
     Deposit Insurance Corporation, or any successor or similar entity, or if a trustee, receiver or liquidator is appointed
     for the issuer, then, effective as of the date of such occurrence, said letter of credit .shall be deemed to not meet the
     requirements of this Section 12.12.1. and, within ten (10) days thereof. Tenant shall replace such letter of credit with
     other collateral acceptable to Landlord in its reasonable discretion (and Tenant’s failure to do so shall,
     no^vithstanding anything in this Lease to the contrary, constitute a default for which there shall be no notice or
     grace or cure periods being applicable thereto other than the aforesaid ten (10) day period). Any failure or refusal of
     the issuer to honor the letter of credit shall be at Tenant’s sole risk and shall not relieve Tenant of its obligations
     under this Lease.

              Section 12.13      Landlord’s Default. If Landlord shall materially breach or fail to perfotm or observe
     any agreement or condition in this Lease contained on Landlord’s part to be performed or observed, and, if Landlord
     shall not cure such breach or failure within thirty (30) days after Landlord’s receipt of written notice from Tenant
     specifying such breach or failure (or, if such breach or failure shall reasonably take more than thirtj' (30) days to
     cure, and Landlord shall not have commenced to cure within thirty (30) days and has not diligently prosecuted the
     cure to completion), Tenant may, at Tenant’s option, cure such breach or failure for the account of Landlord and any
     reasonable amount paid by Tenant in so doing shall be deemed paid or incurred for the account of Landlord, and
     Landlord agrees to reimburse Tenant therefor, so long as, and provided that. Tenant deliveis to Landlord copies of
     paid invoices and statements, lien waivers, cancelied checks and such other evidence of such amounts reasonably
     requested by Landlord. Landlord agrees to reimburse Tenant for the reasonable amount paid by Tenant within thirty'
     (30) days from the date Landlord receives copies of such items from Tenant setting forth in reasonable detail the
     work performed and amounts paid by Tenant. If Landlord fails to so pay Tenant within such thirty (30)-day period,
     then. Tenant shall have the ri^t to offset against the next installment of Monthly Base Rent coming due under this
     Lease until the total aggregate of all such offsets equals the amount due to Tenant pursuant to this Section 12.13,
     plus interest at the Default Rate on any unpaid amount so due to Tenant, provided, however, any such monthly
     offset by Tenant shall not exceed the Offset Limit. If the Offset Limit is insufficient to reimburse Tenant in frill
     during the remainder of the Term, such Offset Limit will be ratably adjusted, taking into account the then remaining
     number of installments of Monthly Base Rent due and payable hy Tenant hereunder during the remainder of tiie
     Term. Notwithstanding anything to the contrary in the foregoing. Tenant’s right to cure Landlord’s breaches or
     failures with respect to the perfomiance of Landlord’s maintenance and repair obligations under Section 9.1 which
     directly relate to the Premises shall be governed by Section 9.1. In no event shall Tenant have the right to exercise
     Tenant’s right to cure in regard to the premises of any other tenant in the Shopping Center.




                                                                 36
     LP 5142039.72S730-9S464
Case 18-00916          Doc 1-1        Filed 11/20/18 Entered 11/20/18 16:23:21                               Desc Exhibit A
                                               Page 54 of 54




                                                 ARTICLE XlII.
                                           AMERICANS WITH DISABILITIES

              The parties hereto acknowledge that the Americans With Disabilities Act of 1990 (42 U.S.C. §12101 e!
     seq.) and regulations and guidelines promulgated thereunder, as all of the same may be amended or supplemented
     from time to time (collectively referred to as "ADA”) establish requirements for business operations, accessibility
     and barrier removal, and that such requirements may or may not apply to the Premises and the Shopping Center
     depending on, among other things: (a) whether Tenant's business is deemed a "public accommodation” or
     •‘commercial facility”, (b) whether such requirements are "readily achievable”, and (g) whether a given alteration
     affects a "primary' function area” or triggers "path of travel” requirements. The parties hereby'agtee that: (i)
     Landlord shali be responsible for ADA Title !il compliance in the Common Areas, except as provided below; (ii)
     Tenant shall be responsible for ADA Title III compliance in the Premises, including any leasehold improvements or
     otlier work to be performed in the Premises under or in connection with this Lease, and (iii) Landlord may perform,
     or require that Tenant perform, and Tenant shall be responsible for tlie cost of, ADA Title 1(1 "path of travel”
     requirements triggered by alterations in the Premises after the Delivery Date. Tenant shall be solely responsible for
     requirements under Title 1 of the ADA relating to Tenant’s employees.

                                                    ARTICLE XIV.
                                                LANDLORD’S INSURANCE

              Landlord agrees to maintain insurance in at lea.stthe following coverage amounts:

               (i)     Property insurance for the Shopping Center (excluding Tenant’s leasehold improvements), against
     loss or damage from such causes of lo.ss as are embraced by in.surance policies of the type now known as "All Risk”
     property insurance on a replacement cost basis in an amount not less than one hundred percent (100%) of the then
     full replacement cost of the buildings located in tire Shopping Center; and

              (ii)     Commercial liability insurance insuring against claims for personal injury' (including bodily injuiy
     or death), property damage, liability and such other loss or damage from such causes of losses are embraced by
     insurance policies of the type now Icnown as “commercial general liability” insurance.

     Upon request from Tenant, Landlord shall furnish Tenant with certificates for its insurance. Landlord shall not be
     required to insure Tenant’s equipment, trade fixtures or personal property. AM amounts paid by Landlord for
     obtaining the insurance required herein shall be included in Operating Costs.

                                                   ARTICLE XV.
                                             MISCELLANEOUS PROVISIONS

               Section IS.i      Mutual Waiver of Claims and Subrogation. Whenever (i) any loss, cost, damage or
     expense resulting from fire, explosion or any other casualty or occurrence is incurred by either of the parties to this
     Lease or anyone claiming by, through or under them in connection with the Premises and (ii) such party is then
     either covered in whole or in part by insurance with respect to such loss, cost, damage or expense, or required under
     this Lease to be so insured, then the party so insured (or so required) hereby releases the other party from any
     liability the other party may have on account of such loss, cost, damage or expense to the extent of any amount
     recovered by reason of such insurance (or which could have been recovered had insurance been carried as so
     required) and waives any right of subrogation which might otherwise exist in or accrue to any person on account
     thereof, provided that such release of liability and waiver of the right of subrogation shall not be operative in any
     case where the effect is to invalidate such insurance coverage or increase the cost thereof (provided that in the case
     of increased cost, the other party shall have the right, within thirty (30) days following written notice, to pay such
     increased cost, thereupon keeping such release and waiver in full force and effect), if the party released from
     liability hereunder is the Landlord, said term “Landlord” for the purpose of this Section only, shali include the other
     Owner’s Entities.

               Section 15.2     Notices. Any notice or demand from Landlord to Tenant or from Tenant to Landlord
      shali be in writing and shall be sent by a nationally recognized air courier, such as. but not limited to Federal


                                                               37
      LP 5142039,7 \2S730-9&464
